         Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 1 of 60



                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION




IN RE: Aqueous Film-Forming Foams (AFFF)                                           MDL No. 2873
Products Liability Litigation



                                   PROOF OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that copies of the foregoing Errata and supporting

exhibits were served on all parties in the following cases electronically via ECF, or as indicated

below, on October 5, 2018.

Unrepresented Parties (Served via First Class Mail)

3M Company
c/o The Corporation Company
7700 East Arapahoe Road, Suite 220
Centennial, CO 80112-1268

Angus Fire Armour Corporation
c/o The Prentice-Hall Corporation System, Inc., DE Registered Agent
251 Little Falls Drive
Wilmington, DE 19808

Angus Fire
14 Junny Road
Angier, NC 27501

Angus International Safety Group, Ltd.
c/o Paul Williams, Chief Executive Officer
Station Road, High Bentham
Near Lancaster, United Kingdom LA2 7NA

Buckeye Fire Equipment Company
1100 King Road
Mountain, NC 28086
         Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 2 of 60



Buckeye Fire Protection Company
110 Kings Road
Kings Mountain, NC 28086

Chemguard, Inc.
One Stanton Street
Marinette, WI 54143

Chubb Fire, Ltd.
c/o Simon Quillish, Chief Executive Officer
Littleton Road
Ashford
Middlesex, United Kingdom TW15 1TZ

Enterra Corporation
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801

Federal Express Corporation
c/o The Corporation Trust Company, DE Registered Agent
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801

Fire Service Plus, Inc.
Fire Service Plus, Inc.
c/o Ronald E. Thames, Registered Agent
180 Etowah Trace
Fayetteville, GA 30214

Kidde Fire Fighting, Inc., f/k/a Chubb
National Foam, Inc. f/k/a National Foam,
Inc., Individually and as Successor in Interest to
National Foam, Inc.
c/o CT Corporation
Two Commerce Square
2001 Market Street 5th Floor
Philadelphia, PA 19103

Kidde PLC, Inc. f/k/a Williams US Inc., f/k/a
Williams Holdings, Inc., individually and as
successor in the interest to National Foam, Inc.
One Carrier Place
Farmington, CT 06302



                                                     2
         Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 3 of 60



Kidde-Fenwal, Inc.
400 Main Street
Ashland, MA 01721

National Express Group
c/o Sir John Armitt, Chairman
Birmingham Coach Station, Mill Lane
Digbeth Birmingham, United Kingdom B5 6DD

National Foam, Inc.
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801

New York Air National Guard
c/o Major General Anthony P. German, Adjutant General
330 Old Niskayuna Road
Latham, NY 12110

The Ansul Company
One Stanton Street
Marinette, WI 54143

United States Air Force
c/o Department of Justice
Jefferson Sessions, Esq., Attorney General of the United States
950 Pennsylvania Avenue, NW
Washington, D.C. 20530-0001

United States Air National Guard Bureau
c/o Department of Justice
Jefferson Sessions, Esq., Attorney General of the United States
950 Pennsylvania Avenue, NW
Washington, D.C. 20530-0001

United States Department of Defense
c/o Department of Justice
Jefferson Sessions, Esq., Attorney General of the United States
950 Pennsylvania Avenue, NW
Washington, D.C. 20530-0001

United States of America
c/o Department of Justice
Jefferson Sessions, Esq., Attorney General
950 Pennsylvania Avenue, NW
Washington, D.C. 20530-0001

                                                3
         Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 4 of 60




UTC Fire & Security Americas
Corporation, Inc., f/k/a GE Interlogix, Inc.
individually and as successor in the interest to
National Foam, Inc.
3211 Progress Drive
Lincolnton, NC 28092

Williams Holdings Inc.
c/o Corporation Trust Center
1209 Orange St
Wilmington, DE 19801

Counsel for Parties (Served via Email or ECF)

Anthony Dean Tracy
McDivitt Law Firm, P.C.-Colorado Springs
19 East Cimarron Street
Colorado Springs, CO 80903
719-471-3700
Fax: 719-471-9782
Email: ttracy@mcdivittlaw.com
       Counsel for Plaintiffs Claudia Adams, et al.
       1:18-cv-00705-KMT
       Counsel for Plaintiffs Alan Davis and Leslie Davis; Donald Easter and Theresa Easter;
       Billy Long and Linda Long; Joyce Moore; Lonnie Rouser, Sr.; and Rhonda Sharkey,
       individually, and on behalf of all others similarly situated
       1:16-cv-02394-RBJ

Hunter Jay Shkolnik
Napoli Shkolnik PLLC-New York
360 Lexington Avenue
11th Floor
New York, NY 10017
212-397-1000
Fax: 646-843-7603
Email: Hunter@napolilaw.com
       Counsel for Plaintiffs Claudia Adams, et al.
       1:18-cv-00705-KMT
       Counsel for Plaintiffs Gabrielle Barker, et al.
       1:18-cv-01161-KMT
       Counsel for Plaintiffs Dale Braun, et al.
       1:18-cv-00742-MSK-KMT
       Counsel for PlaintiffsJack Butts, et al.
       1:18-cv-01164-RBJ
       Counsel for Plaintiffs Jack Butts, et al.

                                                   4
 Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 5 of 60



1:18-cv-01164-RBJ
Counsel for Plaintiffs Ana Castro, et al.
1:18-cv-01278-KMT
Counsel for Plaintiffs Shirley Crow, et al.
1:18-cv-01196-PAB-KMT
Counsel for Plaintiffs Alan Davis and Leslie Davis; Donald Easter and Theresa Easter;
Billy Long and Linda Long; Joyce Moore; Lonnie Rouser, Sr.; and Rhonda Sharkey,
individually, and on behalf of all others similarly situated
1:16-cv-02394-RB
Counsel for Plaintiffs Ida Dilwood, et al.
1:18-cv-01202-WJM-KMT
Counsel for Plaintiffs Robert Garcia, et al.
1:18-cv-01282-PAB-KMT
Counsel for Plaintiffs Lisa Gibson, et al.
1:18-cv-01294-KMT
Counsel for Plaintiffs John Gokey, et al.
1:18-cv-01153-KMT
Counsel for Plaintiffs Harry Gutierres, et al..
1:18-cv-01140-KMT
Counsel for Plaintiffs John Guttenberg, et al.
1:18-cv-01274-RBJ
Counsel for Plaintiffs Tayetaniel Hall, et al.
1:18-CV-1298-KMT
Counsel for Plaintiffs Clyde Hartley, et al.
1:18-cv-01191-KMT
Counsel for Plaintiffs Marliee Helm, et al.
1:18-cv-01192-KMT
Counsel for Plaintiffs Joshua Hicks, et al.
1:18-cv-01163-RBJ
Counsel for Plaintiffs Kristopher Hutchison, et al.
1:18-cv-01165-KMT
Counsel for Plaintiffs Cody Ingemansen, et al.
1:18-cv-01167-KMT
Counsel for Plaintiffs Gary Johnson, et al.
1:18-cv-01271-KMT
Counsel for Plaintiffs Christian Kahler, et al.
1:18-cv-1158-RBJ
Counsel for Plaintiffs Debra McCloskey, et al.
1:18-cv-01285-KMT
Counsel for Plaintiffs Sandra Niskern, et al.
1:18-cv-01288-KMT
Counsel for Plaintiffs Veronica Oquendo, et al.
1:18-cv-01281-KMT
Counsel for Plaintiffs Andrew Padella, et al.
1:18-cv-01199-KMT
Counsel for Plaintiffs Jerry Rice, et al.

                                       5
         Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 6 of 60



       1:18-cv-01190-RM-KMT
       Counsel for Plaintiffs Rebecca Roderick, et al.
       1:18-cv-01145-KMT
       Counsel for Plaintiffs Amber Nicole Sherban, et al.
       1:18-cv-01270-KMT
       Counsel for Plaintiffs Sarah Stacy, et al.
       1:18-cv-01193-KMT
       Counsel for Plaintiffs Rosie Taylor, et al.
       1:18-cv-01201-KMT
       Counsel for Plaintiffs Catherine Thompson, et al.
       1:18-cv-01157-CMA-KMT
       Counsel for Plaintiffs Benjamin Walker, et al.
       1:18-01302-CMA-KMT
       Counsel for Plaintiffs Michael Wolfe, et al.
       1:18-cv-01155-KMT
       Counsel for Plaintiffs Elizabeth Adamo, et al.
       7:17-cv-07131-KMK
       Counsel for Plaintiffs Enid Zentelis and Sean Fogarty, et. al
       7:17-cv-07134-KMK
       Counsel for Plaintiffs Barbara Ayo, et al.
       2:18-cv-00373-JS-AYS
       Counsel for Plaintiffs Isaac Green and Arneal Green; Elizabeth Liggon and Jerome
       Liggon; Cathy Green and Al Green; Jason Robinson; Yvonne Green and Aaron Green;
       Mark Green; Stacy Green and Anthony Green; Theodora Liggon and Gregory Liggon;
       and Michelle Bloxon
       2:17-cv-02566-JS-AYS

R. Joseph Hrubiec
Napoli Shkolnik, LLC
919 North Market Street, Suite 1801
Wilmington, DE 19801
302-330-8025
Fax: 302-295-4801
Email: rhrubiec@napolilaw.com
       Counsel for Plaintiff Earl Anderson et al.
       1:18-cv-769

Kelly E. Farnan
Richards, Layton & Finger, PA
One Rodney Square
Suite 600
920 N. King Street
Wilmington, DE 19801
(302) 651-7705
Email: farnan@rlf.com
       Counsel for Defendant The 3M Company

                                                6
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 7 of 60



       1:18-cv-769

David Ellis Moore
Potter Anderson & Corroon, LLP
1313 N. Market St., Hercules Plaza, 6th Flr.
P.O. Box 951
Wilmington, DE 19899-0951
(302) 984-6000
Email: dmoore@potteranderson.com
       Counsel for Defendant Tyco Fire Products LP and Chemguard Inc.
       1:18-cv-769

Stephanie E. O'Byrne
Potter Anderson & Corroon, LLP
1313 N. Market St., Hercules Plaza, 6th Flr.
P.O. Box 951
Wilmington, DE 19899-0951
(302) 984-6067
Email: sobyrne@potteranderson.com
       Counsel for Defendant Tyco Fire Products LP and Chemguard Inc.
       1:18-cv-769

Joshua D. Scheets
Marshall, Dennehey, Warner, Coleman & Goggin
1007 N. Orange Street, Suite 600
P.O. Box 8888
Wilmington, DE 19899-8888
(302) 552-4344
Fax: (302) 552-4340
Email: jdscheets@mdwcg.com
       Counsel for Defendant Buckeye Fire Equipment Co.
       1:18-cv-769

Samuel Lee Moultrie
Greenberg Traurig, LLP
The Nemours Building
1007 North Orange Street, Suite 1200
Wilmington, DE 19801
302-661-7000
Fax: 302-661-7360
Email: moultries@gtlaw.com
       Counsel for Defendant National Foam, Inc.
       1:18-cv-769

Steven T. Margolin
Greenberg Traurig, LLP

                                             7
         Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 8 of 60



The Nemours Building
1007 North Orange Street, Suite 1200
Wilmington, DE 19801
(302) 661-7376
Email: margolins@gtlaw.com
       Counsel for Defendant National Foam, Inc.
       1:18-cv-769

Durant D. Davidson
McDivitt Law Firm, P.C.-Colorado Springs
19 East Cimarron Street
Colorado Springs, CO 80903
719-471-3700
Fax: 719-471-9782
Email: litigation@mcdivittlaw.com
       Counsel for Plaintiffs Jerry Rice, et al.
       1:18-cv-01190-RM-KMT
       Counsel for Plaintiffs Amanda Smith, et al.
       1:18-cv-01154-KMT

W. Steven Berman
Napoli Shkolnik & Assoc. PLLC
10,000 Lincoln Drive E
One Greentree Center
Suite 201
Marlton, NJ 08053
856-988-5574
Fax: (646) 843-7603
Email: wsberman@napolilaw.com
       Counsel for Plaintiffs John Zysk and Colleen Zysk
       2:18-cv-02036-PBT
       Counsel for Plaintiffs Hanah Bates; Michael S. Bridges; Ann Marie Kuter; Kelley Liott;
       Lynda Mills, as parent and natural guardian of S. M., a minor; Jennifer Rock; Carolyn
       Sippel; J. Davey Yockey and Josephine Yockey
       2:16-cv-04961-PBT
       Counsel for Plaintiffs Robert Burbidge and Camille Burbidge
       2:18-cv-02043-PBT
       Counsel for Plaintiff John Eynon
       2:18-cv-03387-PBT
       Counsel for Plaintiffs William J. Fearnley, Lisa Fryling, Romayne Higgins, Phyllis Kelly,
       Issac Peoples, Kenneth V. Stacey, Deborah L. Stacey, and Leo Varani
       2:16-cv-06416-PBT

Leah Caroline Garrett
McDivitt Law Firm, P.C.-Colorado
Springs

                                               8
         Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 9 of 60



19 East Cimarron Street
Colorado Springs, CO 80903
719-417-3700
Email: lgarrett@mcdivittlaw.com
       Counsel for Plaintiffs Claudia Adams, et al.
       1:18-cv-00705-KMT

Louise Rita Caro
Napoli Shkolnik PLLC-Miami
2665 Souith Bayshore Drive
Suite 220
Miami, FL 33133
786-837-5442
Fax: 786-441-2140
Email: LCaro@napolilaw.com
Counsel for Plaintiffs Claudia Adams, et al.
       1:18-cv-00705-KMT
       Counsel for Plaintiffs David Bell, et. al
       1:16-cv-02351-RBJ
       Counsel for Plaintiffs Thomas Bleichert, et al.
       1:18-cv-01101-KMT
       Counsel for Plaintiffs Dale Braun, et al.
       1:18-cv-00742-MSK-KMT
       Counsel for Jack Butts, et al.
       1:18-cv-01164-RBJ
       Counsel for Plaintiffs Ana Castro, et al.
       1:18-cv-01278-KMT
       Counsel for Plaintiffs Charles Chisholm, et al.
       1:18-cv-01152-KMT
       Counsel for Plaintiffs Shirley Crow, et al.
       Counsel for Plaintiffs William J. Fearnley, Lisa Fryling, Romayne Higgins, Phyllis Kelly,
       Issac Peoples, Kenneth V. Stacey, Deborah L. Stacey, and Leo Varani
       2:16-cv-06416-PBT

Seth A. Katz
Burg Simpson
40 Inverness Drive East
Englewood, CO 80112
Tel: 303-792-5595
Fax: 303-708-0527
skatz@burgsimpson.com
Counsel for Plaintiffs David Bell, et al.
       1:16-cv-02351-RBJ

Michael David Eric McDivitt
McDivitt Law Firm, P.C.-Colorado

                                               9
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 10 of 60



Springs
19 East Cimarron Street
Colorado Springs, CO 80903
719-471-3700
Fax: 719-471-9782
Email: litigation@mcdivittlaw.com
       Counsel for Plaintiffs Claudia Adams, et al.
       1:18-cv-00705-KMT
       Counsel for Plaintiffs Gabrielle Barker, et al.
       1:18-cv-01161-KMT
       Counsel for Plaintiffs Thomas Bleichert, et al.
       1:18-cv-01101-KMT
       Counsel for Plaintiffs Dale Braun, et al.
       1:18-cv-00742-MSK-KMT
       Counsel for Jack Butts, et al.
       1:18-cv-01164-RBJ
       Counsel for Plaintiffs Ana Castro, et al.
       1:18-cv-01278-KMT
       Counsel for Plaintiffs Charles Chisholm, et al.
       1:18-cv-01152-KMT
       Counsel for Plaintiffs Shirley Crow, et al.
       1:18-cv-01196-PAB-KMT
       Counsel for Plaintiffs Alan Davis and Leslie Davis; Donald Easter and Theresa Easter;
       Billy Long and Linda Long; Joyce Moore; Lonnie Rouser, Sr.; and Rhonda Sharkey,
       individually, and on behalf of all others similarly situated
       1:16-cv-02394-RBJ
       Counsel for Plaintiffs Ida Dilwood, et al.
       1:18-cv-01202-WJM-KMT
       Counsel for Plaintiffs Robert Garcia, et al.
       1:18-cv-01282-PAB-KMT
       Counsel for Plaintiffs Lisa Gibson, et al.
       1:18-cv-01294-KMT
       Counsel for Plaintiffs John Gokey, et al.
       1:18-cv-01153-KMT
       Counsel for Plaintiffs Anthony Gordon, et al.
       1:18-cv-01065-KMT
       Counsel for Plaintiffs Harry Gutierres, et al..
       1:18-cv-01140-KMT
       Counsel for Plaintiffs John Guttenberg, et al.
       1:18-cv-01274-RBJ
       Counsel for Plaintiffs Tayetaniel Hall, et al.
       1:18-CV-1298-KMT
       Counsel for Plaintiffs Clyde Hartley, et al.
       1:18-cv-01191-KMT
       Counsel for Plaintiffs Marliee Helm, et al.
       1:18-cv-01192-KMT

                                              10
 Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 11 of 60



Counsel for Plaintiffs Christian Kahler, et al.
1:18-cv-1158-RBJ
Counsel for Plaintiffs Joshua Hicks, et al.
1:18-cv-01163-RBJ
Counsel for Plaintiffs Kristopher Hutchison, et al.
1:18-cv-01165-KMT
Counsel for Plaintiffs Cody Ingemansen, et al.
1:18-cv-01167-KMT
Counsel for Plaintiffs Gary Johnson, et al.
1:18-cv-01271-KMT
Counsel for Plaintiffs James Kelly, et al.
1:18-cv-01301-RBJ
Counsel for Plaintiffs Melvin Mann, Jr., et al.
1:18-cv-01091-KMT
Counsel for Plaintiffs Debra McCloskey, et al.
1:18-cv-01285-KMT
Counsel for Plaintiffs Sandra Niskern, et al.
1:18-cv-01288-KMT
Counsel for Plaintiffs Veronica Oquendo, et al.
1:18-cv-01281-KMT
Counsel for Plaintiffs Andrew Padella, et al.
1:18-cv-01199-KMT
Counsel for Plaintiffs Marvin Paker, et al.
1:18-cv-01090-MSK-KMT
Counsel for Plaintiffs Jerry Rice, et al.
1:18-cv-01190-RM-KMT
Counsel for Plaintiffs Rebecca Roderick, et al.
1:18-cv-01145-KMT
Counsel for Plaintiffs Amber Nicole Sherban, et al.
1:18-cv-01270-KMT
Counsel for Plaintiffs Amanda Smith, et al.
1:18-cv-01154-KMT
Counsel for Plaintiffs Randy Smith, et al.
1:18-cv-01070-WJM-KMT
Counsel for Plaintiffs Sarah Stacy, et al.
1:18-cv-01193-KMT
Counsel for Plaintiffs Rosie Taylor, et al.
1:18-cv-01201-KMT
Counsel for Plaintiffs Martha Thomas, et al.
1:18-cv-01156-KMT
Counsel for Plaintiffs Catherine Thompson, et al.
1:18-cv-01157-CMA-KMT
Counsel for Plaintiffs Benjamin Walker, et al.
1:18-01302-CMA-KMT
Counsel for Plaintiffs Michael Wolfe, et al.
1:18-cv-01155-KMT

                                       11
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 12 of 60




Michael W. McDivitt
McDivitt Law Firm, P.C.-Colorado
Springs
19 East Cimarron Street
Colorado Springs, CO 80903
719-471-3700
Fax: 719-471-9782
Email: mmcdivitt@mcdivittlaw.com
       Counsel for Plaintiffs Claudia Adams, et al.
       1:18-cv-00705-KMT
       Counsel for Plaintiffs Gabrielle Barker, et al.
       1:18-cv-01161-KMT
       Counsel for Plaintiffs Thomas Bleichert, et al.
       1:18-cv-01101-KMT
       Counsel for Plaintiffs Dale Braun, et al.
       1:18-cv-00742-MSK-KMT
       Counsel for Jack Butts, et al.
       1:18-cv-01164-RBJ
       Counsel for Plaintiffs Ana Castro, et al.
       1:18-cv-01278-KMT
       Counsel for Plaintiffs Charles Chisholm, et al.
       1:18-cv-01152-KMT
       Counsel for Plaintiffs Shirley Crow, et al.
       1:18-cv-01196-PAB-KMT
       Counsel for Plaintiffs Alan Davis and Leslie Davis; Donald Easter and Theresa Easter;
       Billy Long and Linda Long; Joyce Moore; Lonnie Rouser, Sr.; and Rhonda Sharkey,
       individually, and on behalf of all others similarly situated
       1:16-cv-02394-RBJ
       Counsel for Plaintiffs Ida Dilwood, et al.
       1:18-cv-01202-WJM-KMT
       Counsel for Plaintiffs Robert Garcia, et al.
       1:18-cv-01282-PAB-KMT
       Counsel for Plaintiffs Lisa Gibson, et al.
       1:18-cv-01294-KMT
       Counsel for Plaintiffs John Gokey, et al.
       1:18-cv-01153-KMT
       Counsel for Plaintiffs Anthony Gordon, et al.
       1:18-cv-01065-KMT
       Counsel for Plaintiffs Harry Gutierres, et al..
       1:18-cv-01140-KMT
       Counsel for Plaintiffs John Guttenberg, et al.
       1:18-cv-01274-RBJ
       Counsel for Plaintiffs Tayetaniel Hall, et al.
       1:18-CV-1298-KMT
       Counsel for Plaintiffs Clyde Hartley, et al.

                                              12
 Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 13 of 60



1:18-cv-01191-KMT
Counsel for Plaintiffs Marliee Helm, et al.
1:18-cv-01192-KMT
Counsel for Plaintiffs Joshua Hicks, et al.
1:18-cv-01163-RBJ
Counsel for Plaintiffs Kristopher Hutchison, et al.
1:18-cv-01165-KMT
Counsel for Plaintiffs Cody Ingemansen, et al.
1:18-cv-01167-KMT
Counsel for Plaintiffs Gary Johnson, et al.
1:18-cv-01271-KMT
Counsel for Plaintiffs Christian Kahler, et al.
1:18-cv-1158-RBJ
Counsel for Plaintiffs James Kelly, et al.
1:18-cv-01301-RBJ
Counsel for Plaintiffs Melvin Mann, Jr., et al.
1:18-cv-01091-KMT
Counsel for Plaintiffs Debra McCloskey, et al.
1:18-cv-01285-KMT
Counsel for Plaintiffs Sandra Niskern, et al.
1:18-cv-01288-KMT
Counsel for Plaintiffs Veronica Oquendo, et al.
1:18-cv-01281-KMT
Counsel for Plaintiffs Andrew Padella, et al.
1:18-cv-01199-KMT
Counsel for Plaintiffs Marvin Paker, et al.
1:18-cv-01090-MSK-KMT
Counsel for Plaintiffs Jerry Rice, et al.
1:18-cv-01190-RM-KMT
Counsel for Plaintiffs Rebecca Roderick, et al.
1:18-cv-01145-KMT
Counsel for Plaintiffs Amber Nicole Sherban, et al.
1:18-cv-01270-KMT
Counsel for Plaintiffs Amanda Smith, et al.
1:18-cv-01154-KMT
Counsel for Plaintiffs Randy Smith, et al.
1:18-cv-01070-WJM-KMT
Counsel for Plaintiffs Sarah Stacy, et al.
1:18-cv-01193-KMT
Counsel for Plaintiffs Rosie Taylor, et al.
1:18-cv-01201-KMT
Counsel for Plaintiffs Martha Thomas, et al.
1:18-cv-01156-KMT
Counsel for Plaintiffs Catherine Thompson, et al.
1:18-cv-01157-CMA-KMT
Counsel for Plaintiffs Benjamin Walker, et al.

                                       13
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 14 of 60



       1:18-01302-CMA-KMT

Paul J. Napoli
Napoli Shkolnik PLLC-Melville
400 Broadhollow Road
Suite 305
Melville, NY 11747
212-397-1000
Email: pnapoli@napolilaw.com
        Counsel for Plaintiffs Claudia Adams, et al.
        1:18-cv-00705-KMT
        Counsel for Plaintiffs Gabrielle Barker, et al.
        1:18-cv-01161-KMT
        Counsel for Jack Butts, et al.
        1:18-cv-01164-RBJ
        Counsel for Plaintiffs Shirley Crow, et al.
        1:18-cv-01196-PAB-KMT
        Counsel for Plaintiffs Ida Dilwood, et al.
        1:18-cv-01202-WJM-KMT
        Counsel for Robert Garcia, et al.
        1:18-cv-01282-PAB-KMT
        Counsel for Plaintiffs Clyde Hartley, et al.
        1:18-cv-01191-KMT
        Counsel for Plaintiffs Marliee Helm, et al.
        1:18-cv-01192-KMT Counsel for Plaintiffs Joshua Hicks, et al.
        1:18-cv-01163-RBJ
        Counsel for Plaintiffs Kristopher Hutchison, et al.
        1:18-cv-01165-KMT
        Counsel for Plaintiffs Cody Ingemansen, et al.
        1:18-cv-01167-KMT
        Counsel for Plaintiffs Debra McCloskey, et al.
        1:18-cv-01285-KMT
        Counsel for Plaintiffs Andrew Padella, et al.
        1:18-cv-01199-KMT
        Counsel for Plaintiffs Jerry Rice, et al.
        1:18-cv-01190-RM-KMT
        Counsel for Plaintiffs Rebecca Roderick, et al.
        1:18-cv-01145-KMT
        Counsel for Plaintiffs Amber Nicole Sherban, et al.
        1:18-cv-01270-KMT
        Counsel for Plaintiffs Sarah Stacy, et al.
        1:18-cv-01193-KMT
        Counsel for Plaintiffs Rosie Taylor, et al.
        1:18-cv-01201-KMT
        Counsel for Plaintiffs Elizabeth Adamo, et al.
        7:17-cv-07131-KMK

                                             14
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 15 of 60



       Counsel for Plaintiffs Enid Zentelis and Sean Fogarty, et. al
       7:17-cv-07134-KMK
       Counsel for Plaintiffs Maurice Miller, et. al
       7:17-cv-07136-KMK
       Counsel for Plaintiffs Barbara Ayo, et al.
       2:18-cv-00373-JS-AYS
       Counsel for Plaintiffs Isaac Green and Arneal Green; Elizabeth Liggon and Jerome
       Liggon; Cathy Green and Al Green; Jason Robinson; Yvonne Green and Aaron Green;
       Mark Green; Stacy Green and Anthony Green; Theodora Liggon and Gregory Liggon;
       and Michelle Bloxon
       2:17-cv-02566-JS-AYS
       Counsel for Plaintiff Hampton Bays Water District
       2:18-cv-01996-JS-AYS
       Counsel for Plaintiffs Diane Singer; Brian Valentin and Kelly Valentin, individually and
       on behalf of all others similarly situated
       2:17-cv-06962-JS-AYS

Tate James Kunkle
Napoli Shkolnik PLLC-Melville
400 Broadhollow Road
Suite 305
Melville, NY 11747
Fax: 646-843-7603
Email: tkunkle@napolilaw.com
       Counsel for Plaintiffs Claudia Adams, et al.
       1:18-cv-00705-KMT
       Counsel for Plaintiffs Dale Braun, et al.
       1:18-cv-00742-MSK-KMT
       Counsel for Plaintiffs Shirley Crow, et al.
       1:18-cv-01196-PAB-KMT
       Counsel for Robert Garcia, et al.
       1:18-cv-01282-PAB-KMT
       Counsel for Plaintiffs Rosie Taylor, et al.
       1:18-cv-01201-KMT
       Counsel for Plaintiffs Maurice Miller, et al
       7:17-cv-07136-KMK
       Counsel for Plaintiffs Barbara Ayo, et al.
       2:18-cv-00373-JS-AYS
       Counsel for Plaintiff Hampton Bays Water District
       2:18-cv-01996-JS-AYS
       Counsel for Plaintiffs Diane Singer; Brian Valentin and Kelly Valentin, individually and
       on behalf of all others similarly situated
       2:17-cv-06962-JS-AYS

Tate J Kunkle
Napoli Shkolnik PLLC

                                              15
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 16 of 60



360 Lexington Avenue, 11th Floor
New York, NY 10017
212-397-1000
Fax: 646-843-7603
Email: tkunkle@napolilaw.com
       Counsel for Plaintiffs Barbara Ayo, et al.
       2:18-cv-00373-JS-AYS
       Counsel for Plaintiffs Isaac Green and Arneal Green; Elizabeth Liggon and Jerome
       Liggon; Cathy Green and Al Green; Jason Robinson; Yvonne Green and Aaron Green;
       Mark Green; Stacy Green and Anthony Green; Theodora Liggon and Gregory Liggon;
       and Michelle Bloxon
       2:17-cv-02566-JS-AYS

Patrick James Lanciotti
Napoli Shkolnik PLLC-Melville
400 Broadhollow Road
Suite 305
Melville, NY 11747
212-397-1000
Fax: 646-843-7603
Email: planciotti@napolilaw.com
        Counsel for Plaintiffs Claudia Adams, et al.
        1:18-cv-00705-KMT
        Counsel for Plaintiffs Gabrielle Barker, et al.
        1:18-cv-01161-KMT
        Counsel for Plaintiffs Thomas Bleichert, et al.
        1:18-cv-01101-KMT
        Counsel for Plaintiffs Dale Braun, et al.
        1:18-cv-00742-MSK-KMT
        Counsel for Plaintiffs Jack Butts, et al.
        1:18-cv-01164-RBJ
        Counsel for Plaintiffs Ana Castro, et al.
        1:18-cv-01278-KMT
        Counsel for Plaintiffs Charles Chisholm, et al.
        1:18-cv-01152-KMT
        Counsel for Plaintiffs Shirley Crow, et al.
        1:18-cv-01196-PAB-KMT
        Counsel for Plaintiffs Alan Davis and Leslie Davis; Donald Easter and Theresa Easter;
        Billy Long and Linda Long; Joyce Moore; Lonnie Rouser, Sr.; and Rhonda Sharkey,
        individually, and on behalf of all others similarly situated
        1:16-cv-02394-RBJ
        Counsel for Plaintiffs Ida Dilwood, et al.
        1:18-cv-01202-WJM-KMT
        Counsel for Plaintiffs Lisa Gibson, et al.
        1:18-cv-01294-KMT
        Counsel for Plaintiffs John Gokey, et al.

                                              16
 Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 17 of 60



1:18-cv-01153-KMT
Counsel for Plaintiffs Anthony Gordon, et al.
1:18-cv-01065-KMT
Counsel for Plaintiffs Tayetaniel Hall, et al.
1:18-CV-1298-KMT
Counsel for Plaintiffs Clyde Hartley, et al.
1:18-cv-01191-KMT
Counsel for Plaintiffs Marliee Helm, et al.
1:18-cv-01192-KMT
Counsel for Plaintiffs Joshua Hicks, et al.
1:18-cv-01163-RBJ
Counsel for Plaintiffs Kristopher Hutchison, et al.
1:18-cv-01165-KMT
Counsel for Plaintiffs Cody Ingemansen, et al.
1:18-cv-01167-KMT
Counsel for Plaintiffs Gary Johnson, et al.
1:18-cv-01271-KMT
Counsel for Plaintiffs Christian Kahler, et al.
1:18-cv-1158-RBJ
Counsel for Plaintiffs James Kelly, et al.
1:18-cv-01301-RBJ
Counsel for Plaintiffs Melvin Mann, Jr., et al.
1:18-cv-01091-KMT
Counsel for Plaintiffs Debra McCloskey, et al.
1:18-cv-01285-KMT
Counsel for Plaintiffs Sandra Niskern, et al.
1:18-cv-01288-KMT
Counsel for Plaintiffs Veronica Oquendo, et al.
1:18-cv-01281-KMT
Counsel for Plaintiffs Andrew Padella, et al.
1:18-cv-01199-KMT
Counsel for Plaintiffs Marvin Paker, et al.
1:18-cv-01090-MSK-KMT
Counsel for Plaintiffs Rebecca Roderick, et al.
1:18-cv-01145-KMT
Counsel for Plaintiffs Amber Nicole Sherban, et al.
1:18-cv-01270-KMT
Counsel for Plaintiffs Amanda Smith, et al.
1:18-cv-01154-KMT
Counsel for Plaintiffs Randy Smith, et al.
1:18-cv-01070-WJM-KMT
Counsel for Plaintiffs Sarah Stacy, et al.
1:18-cv-01193-KMT
Counsel for Plaintiffs Rosie Taylor, et al.
1:18-cv-01201-KMT
Counsel for Plaintiffs Martha Thomas, et al.

                                       17
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 18 of 60



       1:18-cv-01156-KMT
       Counsel for Plaintiffs Catherine Thompson, et al.
       1:18-cv-01157-CMA-KMT
       Counsel for Plaintiffs Benjamin Walker, et al.
       1:18-01302-CMA-KMT
       Counsel for Plaintiffs William J. Fearnley, Lisa Fryling, Romayne Higgins, Phyllis Kelly,
       Issac Peoples, Kenneth V. Stacey, Deborah L. Stacey, and Leo Varani
       2:16-cv-06416-PBT

Edward Lomena
McDivitt Law Firm, P.C.-Colorado
Springs
19 East Cimarron Street
Colorado Springs, CO 80903
719-471-3700
Fax: 719-471-9782
Email: Elomena@McDivittlaw.com
       Counsel for Plaintiffs Charles Chisholm, et al.
       1:18-cv-01152-KMT

Stephen A. Longo
McDivitt Law Firm, P.C.-Colorado
Springs
19 East Cimarron Street
Colorado Springs, CO 80903
719-471-3700
Fax: 719-471-9782
Email: slongo@mcdivittlaw.com
       Counsel for Plaintiffs Martha Thomas, et al.
       1:18-cv-01156-KMT

S. Kirk Ingebretsen
SHOOK, HARDY & BACON L.L.P.
1660 17th Street, Suite 450
Denver, CO 80202
Telephone: 303-285-5300
kingebretsen@shb.com
       Counsel for Defendants Tyco Fire Products LP successor The Ansul Co., Chemguard Inc.
       1:18-cv-00705-KMT
       Counsel for Defendants The Ansul Co., Chemguard Inc.
       1:16-cv-02394-RBJ
       Counsel for Defendant Tyco Fire Products, LP
       1:16-cv-03452-RBJ

Heather Carson Perkins
Faegre Baker Daniels LLP

                                               18
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 19 of 60



3200 Wells Fargo Center
1700 Lincoln Street, Suite 3200
Denver, CO 80203
Telephone: (303) 607-3500
heather.perkins@faegrebd.com
       Counsel for Defendant 3M Company
       1:18-cv-00705-KMT

Keith E. Smith
Greenberg Traurig, LLP
2700 Two Commerce Square
2001 Market Street
Philadelphia, PA 19103
Telephone: (215) 988-7800
       Counsel for Defendant National Foam, Inc.
       1:18-cv-00705-KMT
       1:16-cv-02394-RBJ
       2:18-cv-02036-PBT
       2:16-cv-05553-PBT
       2:18-cv-02038-PBT
       2:18-cv-02040-PBT
       2:18-cv-02037-PBT
       2:16-cv-05380-PBT
       2:17-cv-00573-PBT
       1:17-cv-40002-DJC
       1:18-cv-10747-DJC
       1:16-cv-12351-DJC
       2:18-cv-00373-JS-AYS
       2:17-cv-02566-JS-AYS
       2:18-cv-01996-JS-AYS
       2:18-cv-03225-JS-AYS
       2:18-cv-02496-JS-AYS
       2:17-cv-06962-JS-AYS
       2:17-cv-06982-JS-AYS
       2:18-cv-02040-PBT
       2:18-cv-03387-PBT
       2:16-cv-06416-PBT

Albert G. Bixler
Eckert Seamans Cherin & Mellott, LLC-Philadelphia
50 South 16th Street
Two Liberty Place
22nd Floor
Philadelphia, PA 19102
215-851-8412
Fax: 215-851-8383

                                            19
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 20 of 60



Email: abixler@eckertseamans.com
       Counsel for Defendant National Foam, Inc.
       1:16-cv-02394-RBJ
       2:16-cv-05553-PBT

Peter George Koclanes
Sherman & Howard, L.L.C.-Denver
633 17th Street
Suite 3000
Denver, CO 80202-3622
303-297-2900
Fax: 303-298-0940
Email: pkoclanes@shermanhoward.com
       Counsel for Defendant National Foam, Inc.
       1:16-cv-02394-RBJ

Ronald M. Eddy
Sherman & Howard, L.L.C.-Denver
633 17th Street
Suite 3000
Denver, CO 80202-3622
303-299-8338
Fax: 303-298-0940
Email: reddy@shermanhoward.com
       Counsel for Defendant National Foam, Inc.
       1:16-cv-02394-RBJ

Jesse Daniel Rodgers
Lewis Brisbois Bisgaard & Smith, LLP-Denver
1700 Lincoln Street
Wells Fargo Center
Suite 4000
Denver, CO 80203
303-861-7760
Fax: 303-861-7767
Email:
jesse.rodgers@lewisbrisbois.com
        Counsel for Defendants Buckeye Fire Protection Co.
        1:16-cv-02394-RBJ

Ronald Lyle Hellbusch
Lewis Brisbois Bisgaard & Smith, LLP-Denver
1700 Lincoln Street
Wells Fargo Center
Suite 4000
Denver, CO 80203

                                             20
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 21 of 60



303-861-7760
Fax: 303-861-7761
Email:
ronald.hellbusch@lewisbrisbois.com
       Counsel for Defendant Buckeye Fire Protection Co.
       1:16-cv-02394-RBJ

Todd R. Seelman
Lewis Brisbois Bisgaard & Smith, LLP-Denver
1700 Lincoln Street
Wells Fargo Center
Suite 4000
Denver, CO 80203
720-931-3200
Fax: 720-931-3201
Email:
Todd.Seelman@lewisbrisbois.com
       Counsel for Defendant Buckeye Fire Protection Co.
       1:16-cv-02394-RBJ

Jonathan I. Handler
Day Pitney LLP
One International Place
Boston, MA 02110
Telephone: (617) 345-4600
jihandler@daypitney.com
        Counsel for Defendants Kidde PLC, Inc. Kidde-Fenwal, Inc., and UTC Fire & Security
        Americas Corporation, Inc.
        1:18-cv-00705-KMT
        Counsel for Defendant United Technologies Corporation
        1:17-cv-40002-DJC
        Counsel for Defendant Kidde PLC, Inc.
        1:18-cv-10747-DJC
        2:18-cv-00373-JS-AYS
        Counsel for Defendant UTC Fire & Security Americas Corporation, Inc.
        1:18-cv-10747-DJC
        2:18-cv-00373-JS-AYS
        Counsel for Defendant Kidde-Fenwal, Inc.
        2:18-cv-00373-JS-AYS

John W. Cerreta
Day Pitney LLP
242 Trumbull Street
Hartford, CT 06103
Telephone: (860) 275-0665
jcerreta@daypitney.com

                                             21
       Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 22 of 60



      Counsel for Defendants Kidde PLC, Inc. Kidde-Fenwal, Inc., and UTC Fire & Security
      Americas Corporation, Inc.
      1:18-cv-00705-KMT

David P. Hersh
Burg Simpson Eldredge Hersh & Jardine, PC-Englewood
40 Inverness Drive East
Englewood, CO 80112
303-792-5595
Fax: 303-708-0527
Email: dhersh@burgsimpson.com
       Counsel for Plaintiffs David Bell, et al.
       1:16-cv-02351-RBJ

Kirsten N. Kube
Burg Simpson Eldredge Hersh & Jardine, PC-Englewood
40 Inverness Drive East
Englewood, CO 80112
303-792-5595
Fax: 303-708-0527
Email: kkube@burgsimpson.com
       Counsel for Plaintiffs David Bell, et al.
       1:16-cv-02351-RBJ

Lisa Rey Marks
Burg Simpson Eldredge Hersh & Jardine, PC-Englewood
40 Inverness Drive East
Englewood, CO 80112
303-792-5595
Fax: 303-708-0527
Email: lmarks@burgsimpson.com
       Counsel for Plaintiffs David Bell, et al.
       1:16-cv-02351-RBJ

Christopher H. Dolan
Faegre Baker Daniels LLP-Minneapolis
90 South 7th Street
Wells Fargo Center
Suite 2200
Minneapolis, MN 55402-3901
612-766-7000
Fax: 612-766-1600
Email: chris.dolan@faegrebd.com
       Counsel for Defendant 3M Co., The (f/k/a) Minnesota Mining and Manufacturing Co.
       1:16-cv-02351-RBJ



                                           22
       Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 23 of 60



Daniel Leslie Ring
Mayer Brown LLP-Chicago
71 South Wacker Drive
Chicago, IL 60606
312-701-8520
Fax: 312-701-7711
Email: dring@mayerbrown.com
       Counsel for Defendant 3M Co., The (f/k/a) Minnesota Mining and Manufacturing Co.
       1:16-cv-02351-RBJ

Heather Campbell Burgess
Faegre Baker Daniels LLP-Denver
1700 Lincoln Street
Wells Fargo Center
Suite 3200
Denver, CO 80203-4532
303-607-3500
Fax: 303-607-3600
Email: heather.burgess@faegrebd.com
       Counsel for Defendant 3M Co., The (f/k/a) Minnesota Mining and Manufacturing Co.
       1:16-cv-02351-RBJ

Heather Carson Perkins
Faegre Baker Daniels LLP-Denver
1700 Lincoln Street
Wells Fargo Center
Suite 3200
Denver, CO 80203-4532
303-607-3500
Fax: 303-607-3600
Email: heather.perkins@faegrebd.com
       Counsel for Defendant 3M Co., The (f/k/a) Minnesota Mining and Manufacturing Co.
       1:16-cv-02351-RBJ

Joshua Dietrich Yount
Mayer Brown LLP-Chicago
71 South Wacker Drive
Chicago, IL 60606
312-782-0600
Fax: 312-706-8521
Email: jyount@mayerbrown.com
       Counsel for Defendant 3M Co., The (f/k/a) Minnesota Mining and Manufacturing Co.
       1:16-cv-02351-RBJ

Matthew Dumont Clark
Faegre Baker Daniels LLP-Boulder

                                           23
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 24 of 60



1470 Walnut Street
Suite 300
Boulder, CO 80302-5335
303-447-7700
Fax: 303-447-7800
Email: matthew.clark@FaegreBD.com
       Counsel for Defendant 3M Co., The (f/k/a) Minnesota Mining and Manufacturing Co.
       1:16-cv-02351-RBJ

Timothy S. Bishop
Mayer Brown LLP-Chicago
71 South Wacker Drive
Chicago, IL 60606
312-781-0600
Fax: 312-706-8607
Email: tbishop@mayerbrown.com
       Counsel for Defendant 3M Co., The (f/k/a) Minnesota Mining and Manufacturing Co.
       1:16-cv-02351-RBJ

Andrew Christopher Efaw
Wheeler Trigg O'Donnell, LLP-Denver
370 17th Street
Suite 4500
Denver, CO 80202-5647
303-244-1873
Fax: 294-1879
Email: efaw@wtotrial.com
       Counsel for Defendant Tyco Fire Products, L.P., Chemguard Inc.
       1:16-cv-02351-RBJ

Daniel Edward Rohner
Shook Hardy & Bacon, LLP-Denver
1660 17th Street
Suite 450
Denver, CO 80202
303-285-5300
Fax: 303-285-5301
Email: drohner@shb.com
       Counsel for Defendant Tyco Fire Products, L.P., Chemguard Inc.
       1:16-cv-02351-RBJ

David S. Weinraub
Dechert, LLP-New York
1095 Avenue of the Americas
Three Bryant Park
New York, NY 10036

                                            24
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 25 of 60



212-698-3500
Email: david.weinraub@dechert.com
       Counsel for Defendant Tyco Fire Products, L.P., The Ansul Co., Chemguard Inc.
       1:16-cv-02351-RBJ
       Counsel for Defendant The Ansul Co., Chemguard Inc.
       1:16-cv-02394-RBJ
       Counsel for Defendant Tyco Fire Products, LP
       7:17-cv-07131-KMK
       7:17-cv-07134-KMK
       1:16-cv-03452-RBJ
       1:16-cv-02352-RBJ
       7:17-cv-07136-KMK
       Counsel for Defendants Tyco Fire Products, LLP, Chemguard Inc.
       2:18-cv-02036-PBT
       2:18-cv-05553-PBT
       Counsel for Defendant Tyco Fire Products, LP., Chemguard Inc.
       2:18-cv-02038-PBT
       2:18-cv-02037-PBT
       2:17-cv-00573-PBT
       Counsel for Defendant Chemguard, Inc.
       2:18-cv-02496-JS-AYS
       Counsel for Defendant Chemguard, Inc.
       Counsel for Defendant Tyco Fire Products LP
       1:17-cv-40002-DJC
       3:18-cv-30027-DJC
       1:16-cv-12351-DJC
       2:18-cv-00373-JS-AYS
       2:17-cv-02566-JS-AYS
       2:18-cv-01996-JS-AYS
       2:18-cv-03225-JS-AYS
       2:17-cv-06962-JS-AYS
       2:17-cv-06982-JS-AYS
       Counsel for Defendant The Ansul Company
       1:16-cv-12351-DJC
       2:18-cv-02496-JS-AYS

Douglas E. Fleming , III
Dechert, LLP-New York
1095 Avenue of the Americas
Three Bryant Park
New York, NY 10036
212-698-3500
Email: douglas.fleming@dechert.com
       Counsel for Defendant Tyco Fire Products, L.P., Chemguard Inc.
       1:16-cv-02351-RBJ
       Counsel for Defendants The Ansul Co., Chemguard Inc.

                                            25
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 26 of 60



       1:16-cv-02394-RBJ
       Counsel for Defendant Tyco Fire Products, LP
       7:17-cv-07131-KMK
       7:17-cv-07134-KMK
       1:16-cv-03452-RBJ
       1:16-cv-02352-RBJ
       7:17-cv-07136-KMK
       Counsel for Defendants Tyco Fire Products, LLP, Chemguard Inc.
       2:18-cv-02036-PBT
       2:18-cv-05553-PBT
       Counsel for Defendant Tyco Fire Products, LP., Chemguard Inc.
       2:18-cv-02038-PBT
       2:18-cv-02041-PBT
       2:17-cv-00573-PBT
       2:18-cv-02037-PBT
       Counsel for Defendant Chemguard, Inc.
       2:18-cv-02040-PBT
       Counsel for Defendant Chemguard, Inc.
       2:18-cv-02496-JS-AYS
       2:18-cv-02040-PBT
       Counsel for Defendant Chemguard, Inc.
       Counsel for Defendant Tyco Fire Products LP
       1:17-cv-40002-DJC
       3:18-cv-30027-DJC
       1:16-cv-12351-DJC
       2:18-cv-00373-JS-AYS
       2:17-cv-02566-JS-AYS
       2:18-cv-01996-JS-AYS
       2:18-cv-03225-JS-AYS
       2:17-cv-06962-JS-AYS
       2:17-cv-06982-JS-AYS
       Counsel for Defendant The Ansul Company
       1:16-cv-12351-DJC
       2:18-cv-02496-JS-AYS
       Counsel for Defendant Tyco Fire Products LP
       2:18-cv-02040-PBT

Sheila L. Birnbaum
Dechert LLP (NYC)
1095 Avenue of the Americas
New York, NY 10036-6797
(212)-698-3500
Fax: (212)-698-3599
Email: sheila.birnbaum@dechert.com
       Counsel for Defendant Tyco Fire Products, LP, Chemguard Inc.
       7:17-cv-07134-KMK

                                            26
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 27 of 60



       7:17-cv-07136-KMK
       2:17-cv-00573-PBT
       Counsel for Defendant Chemguard, Inc.
       Counsel for Defendant Tyco Fire Products LP
       1:17-cv-40002-DJC
       1:16-cv-12351-DJC
       2:17-cv-02566-JS-AYS
       2:18-cv-01996-JS-AYS
       Counsel for Defendant The Ansul Company
       1:16-cv-12351-DJC

Emily L. Van Tuyl
Dechert, LLP-New York
1095 Avenue of the Americas
Three Bryant Park
New York, NY 10036
212-698-3500
Email: emily.vantuyl@dechert.com
       Counsel for Defendant Tyco Fire Products, L.P., Chemguard Inc.
       1:16-cv-02351-RBJ

Jae Hong Lee
Dechert LLP-San Francisco
One Bush Street
Suite 1600
San Francisco, CA 94104
415-262-4500
Fax: 415-262-4555
Email: jae.lee@dechert.com
       Counsel for Defendant Tyco Fire Products, L.P., Chemguard Inc.
       1:16-cv-02351-RBJ

Joseph G Petrosinelli
Williams & Connolly, LLP
725 12th Street, N.W.
Washington, DC 20005-5901
202-434-5000
Fax: 202-434-5029
Email: jpetrosinelli@wc.com
       Counsel for Defendant Tyco Fire Products, L.P., Chemguard Inc.
       1:16-cv-02351-RBJ

Liam J. Montgomery
Williams & Connolly, LLP
725 Twelfth Street, N.W.
Washington, DC 2005

                                            27
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 28 of 60



202-434-5030
Email: lmontgomery@wc.com
       Counsel for Defendant Chemguard, Inc.
       Counsel for Defendant Tyco Fire Products LP
       1:17-cv-40002-DJC
       3:18-cv-30027-DJC
       1:18-cv-10747-DJC
       1:16-cv-12351-DJC
       Counsel for Defendant The Ansul Company
       1:16-cv-12351-DJC

Jacqueline Liat Rome
Williams & Connolly LLP (DC)
725 Twelfth Street, N.W.
Washington, DC 20005
(202)-434-5634
Email: jrome@wc.com
       Counsel for Defendant Tyco Fire Products, L.P.
       7:17-cv-07131-KMK
       7:17-cv-07134-KMK
       7:17-cv-07136-KMK
       Counsel for Defendant Chemguard, Inc.
       Counsel for Defendant Tyco Fire Products LP
       1:17-cv-40002-DJC
       3:18-cv-30027-DJC
       1:18-cv-10747-DJC
       1:16-cv-12351-DJC
       Counsel for Defendant The Ansul Company
       1:16-cv-12351-DJC

Katherine Anne Armstrong
Dechert, LLP-New York
1095 Avenue of the Americas
Three Bryant Park
New York, NY 10036
212-698-3500
Email:
katherine.armstrong@dechert.com
       Counsel for Defendant Tyco Fire Products, L.P., The Ansul Co., Chemguard Inc.
       1:16-cv-02351-RBJ
       Counsel for Defendants The Ansul Co., Chemguard Inc.
       1:16-cv-02394-RBJ
       Counsel for Defendant Tyco Fire Products, LP
       1:16-cv-03452-RBJ
       1:16-cv-02351-RBJ
       Counsel for Defendants Tyco Fire Products, LLP, Chemguard Inc.

                                             28
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 29 of 60



       2:18-cv-02036-PBT
       2:18-cv-05553-PBT
       Counsel for Defendant Tyco Fire Products, LP., Chemguard Inc.
       2:18-cv-02038-PBT
       2:18-cv-02037-PBT
       Counsel for Defendant Chemguard, Inc.
       Counsel for Defendant Tyco Fire Products L.P.
       3:18-cv-30027-DJC
       2:18-cv-00373-JS-AYS
       2:17-cv-02566-JS-AYS
       2:18-cv-01996-JS-AYS
       2:18-cv-03225-JS-AYS
       2:17-cv-06962-JS-AYS
       2:17-cv-06982-JS-AYS

Erin P. Loucks
Shook Hardy & Bacon LLP
Two Commerce Square
2001 Market Street, Suite 3000
Philadelphia, PA 19103
215-278-2555
Fax: 215-278-2594
Email: eloucks@shb.com
        Counsel for Defendant Tyco Fire Products, LP., Chemguard Inc.
        2:18-cv-02036-PBT
        Counsel for Defendants The Ansul Co., Chemguard Inc.
        2:16-cv-05553-PBT
        Counsel for Defendant Tyco Fire Products, LP., Chemguard Inc.
        2:18-cv-02038-PBT
        2:17-cv-00573-PBT
        2:18-cv-02041-PBT
        Counsel for Defendant Chemguard Inc.
        2:18-cv-02040-PBT
        Counsel for Defendant Tyco Fire Products, LP, Chemguard Inc.
        1:16-cv-02351-RBJ
        Counsel for Defendants The Ansul Co., Chemguard Inc.
        1:16-cv-02394-RBJ
        2:16-cv-05380-PBT
        Counsel for Defendant Tyco Fire Products, LP
        7:17-cv-07131-KMK
        7:17-cv-07134-KMK
        2:18-cv-02037-PBT
        7:17-cv-07136-KMK
        2:16-cv-05380-PBT
        2:18-cv-02041-PBT
        2:17-cv-00573-PBT

                                             29
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 30 of 60



       Counsel for Defendant Tyco Fire Products LP, Chemguard Inc.
       2:18-cv-02040-PBT
       2:18-cv-02039-PBT
       2:18-cv-02037-PBT
       Counsel for Defendant Chemguard Inc.
       2:18-cv-02040-PBT

Joseph H. Blum
Shook Hardy & Bacon, L.L.P.
Two Commerce Square
2001 Market Street, Suite 3000
PHILADELPHIA, PA 19103
215-575-3115
Fax: 215-278-2594
Email: jblum@shb.com
       Counsel for Defendant Tyco Fire Products, LP, Chemguard Inc.
       2:18-cv-02036-PBT
       2:16-cv-05553-PBT
       2:18-cv-02038-PBT
       Counsel for Defendant Tyco Fire Products, LP, Chemguard Inc.
       2:18-cv-02040-PBT
       2:18-cv-02037-PBT
       2:18-cv-02041-PBT
       2:17-cv-00573-PBT
       Counsel for Defendant Tyco Fire Products LP
       2:18-cv-02040-PBT
       2:18-cv-02039-PBT
       Counsel for Defendants Ansul, Chemguard Inc.
       2:16-cv-05380-PBT

Mark S. Cheffo
Dechert, LLP-New York
1095 Avenue of the Americas
Three Bryant Park
New York, NY 10036
212-698-3500
Fax: 212-698-3599
Email: mark.cheffo@dechert.com
       Counsel for Defendant Tyco Fire Products, L.P., The Ansul Co., Chemguard Inc.
       1:16-cv-02351-RBJ
       2:17-cv-00573-PBT
       Counsel for Defendants The Ansul Co., Chemguard Inc.
       1:16-cv-02394-RBJ
       Counsel for Defendant Tyco Fire Products, LP
       1:16-cv-03452-RBJ
       1:16-cv-02352-RBJ

                                            30
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 31 of 60



       Counsel for Defendant Tyco Fire Products, LP
       7:17-cv-07131-KMK
       7:17-cv-07134-KMK
       7:17-cv-07136-KMK
       Counsel for Defendant Chemguard, Inc.
       Counsel for Defendant Tyco Fire Products LP
       1:17-cv-40002-DJC
       1:16-cv-12351-DJC
       2:17-cv-02566-JS-AYS
       2:18-cv-01996-JS-AYS
       Counsel for Defendant The Ansul Company
       1:16-cv-12351-DJC

Stephen Kirk Ingebretsen
Shook Hardy & Bacon, LLP-Denver
1660 17th Street
Suite 450
Denver, CO 80202
303-285-5300
Fax: 303-285-5301
Email: kingebretsen@shb.com
       Counsel for Defendant Tyco Fire Products, L.P., The Ansul Co., Chemguard Inc.
       1:16-cv-02351-RBJ
       Counsel for Defendants The Ansul Co., Chemguard Inc.
       1:16-cv-02394-RBJ
       Counsel for Defendant Tyco Fire Products, LP
       1:16-cv-02352-RBJ

Paul Anthony Williams
Shook, Hardy & Bacon, LLP-Denver
1660 17th Street
Suite 450
Denver, CO 80202
303-285-5300
Fax: 303-285-5301
Email: pwilliams@shb.com
       Counsel for Defendant Tyco Fire Products, L.P., The Ansul Co., Chemguard Inc.
       1:16-cv-02351-RBJ
       Counsel for Defendants The Ansul Co., Chemguard Inc.
       1:16-cv-02394-RBJ

Jesse Daniel Rodgers
Lewis Brisbois Bisgaard & Smith, LLP-Denver
1700 Lincoln Street
Wells Fargo Center
Suite 4000

                                            31
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 32 of 60



Denver, CO 80203
303-861-7760
Fax: 303-861-7767
Email: jesse.rodgers@lewisbrisbois.com
       Counsel for Defendant Buckeye Fire Equipment Co.
       1:16-cv-02351-RBJ

Ronald Lyle Hellbusch
Lewis Brisbois Bisgaard & Smith, LLP-Denver
1700 Lincoln Street
Wells Fargo Center
Suite 4000
Denver, CO 80203
303-861-7760
Fax: 303-861-7761
Email: ronald.hellbusch@lewisbrisbois.com
       Counsel for Defendant Buckeye Fire Equipment Co.
       1:16-cv-02351-RBJ

Keith Edward Smith
Greenberg Traurig, LLP-Philadelphia
2001 Market Street
Two Commerce Square
Suite 2700
Philadelphia, PA 19103
215-988-7843
Fax: 215-988-7801
Email: smithkei@gtlaw.com
       Counsel for Defendant National Foam, Inc.
       1:16-cv-02351-RBJ

John W. Cerreta
Day Pitney, LLP-Hartford
242 Trumbull Street
Hartford, CT 06103-1212
860-275-0665
Fax: 860-881-2517
Email: jcerreta@daypitney.com
       Counsel for Defendants Kidde PLC, Inc. individually and as successor in interest
       to National Foam, Inc. formerly known as Williams US Inc. formerly known as
       Williams Holdings, Inc.; Kidde-Fenwal, Inc. individually and as successor in interest to
       National Foam, Inc.; UTC Fire & Security Americas Corporation, Inc. individually and
       as successor in interest to National Foam, Inc. formerly known as GE Interlogix, Inc.
       1:16-cv-02351-RBJ

John W. Cerreta

                                               32
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 33 of 60



Day Pitney, LLP-Hartford
242 Trumbull Street
Hartford, CT 06103-1212
860-275-0665
Fax: 860-881-2517
Email: jcerreta@daypitney.com
Counsel for Defendants Kidde PLC, Inc. individually and as successor in interest
       to National Foam, Inc. formerly known as Williams US Inc. formerly known as
       Williams Holdings, Inc.; Kidde-Fenwal, Inc. individually and as successor in interest to
       National Foam, Inc.; UTC Fire & Security Americas Corporation, Inc. individually and
       as successor in interest to National Foam, Inc. formerly known as GE Interlogix, Inc.
       1:16-cv-02351-RBJ

Todd R. Seelman
Ronald L. Hellbusch
Jesse D. Rodgers
Joseph A. Salazar, Jr.
Lewis Brisbois Bisgaard & Smith, LLP
1700 Lincoln St., Suite 4000
Denver, CO 80203
Phone: 303.861.7760
Fax: 303.861.7767
Email: Todd.Seelman@lewisbrisbois.com
Ronald.Hellbusch@lewisbrisbois.com
Jesse.Rodgers@lewisbrisbois.com
Joe.Salazar@lewisbrisbois.com
       Counsel for Defendant Buckeye Fire Equipment Co
       1:16-cv-02351-RBJ

Michael L. Carpenter
Gray Layton Kersh Solomon Furr & Smith, P.A.
516 S. New Hope Rd.
Gastonia, NC 28054
Phone: 704.865.4400
Fax: 704.866.8010
Email: MCarpenter@gastonlegal.com
       Counsel for Defendant Buckeye Fire Equipment Co.
       1:16-cv-02351-RBJ
       1:17-cv-40002-DJC
       1:16-cv-12351-DJC
       2:17-cv-06982-JS-AYS
       2:18-cv-00373-JS-AYS
       2:17-cv-02566-JS-AYS
       2:17-cv-06962-JS-AYS
       2:18-cv-02040-PBT



                                               33
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 34 of 60




Kevin Scott Hannon
Hannon Law Firm, LLC
1641 Downing Street
Denver, CO 80218
303-861-8800
Fax: 861-8855
 Email: khannon@hannonlaw.com
       Counsel for Plaintiffs Gregory Bell, et al.
       1:16-cv-02352-RBJ
       Counsel for Interested Party Gregory Bell
       1:16-cv-2394-RBJ

Beth A. Landes
Brewer, Attorneys & Counselors-New York
750 Madison Avenue
14th Floor
New York, NY 10016
212-224-8806
 Email: bal@brewerattorneys.com
       Counsel for Defendants The 3M Co. (f/k/a) Minnesota Mining and Manufacturing Co
       1:16-cv-02352-RBJ
       2:16-cv-05553-PBT
       2:16-cv-05380-PBT

Heather Carson Perkins
Faegre Baker Daniels LLP-Denver
1700 Lincoln Street
Wells Fargo Center
Suite 3200
Denver, CO 80203-4532
303-607-3500
Fax: 303-607-3600
 Email: heather.perkins@faegrebd.com
       Counsel for Defendants 3M Co., The (f/k/a) Minnesota Mining and Manufacturing Co.
        1:16-cv-02352-RBJ
        1:16-cv-02394-RBJ

Stephanie L. Gase
Brewer, Attorneys & Counselors-Dallas
1717 Main Street
Comerica Bank Tower
Suite 5900
Dallas, TX 75201
214-653-4000
Fax: 214-653-1015

                                                34
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 35 of 60



Email: szg@brewerattorneys.com
     Counsel for Defendant 3M Company, The formerly known as Minnesota Mining and
     Manufacturing Co.
     1:16-cv-02352-RBJ
     1:16-cv-02394-RBJ
     2:16-cv-05553-PBT
     2:16-cv-05380-PBT

William A. Brewer , III
Brewer Attorneys & Counselors-Dallas
1717 Main Street
Comerica Bank Tower
Suite 5900
Dallas, TX 75201
214-653-4000
Fax: 214-653-1015
 Email: wab@brewerattorneys.com
       Counsel for Defendant 3M Company, The formerly known as Minnesota Mining and
       Manufacturing Co.
       1:16-cv-02352-RBJ
       1:16-cv-02394-RBJ
       2:16-cv-05553-PBT
       2:16-cv-05380-PBT

Carla Burke Pickrel
Baron & Budd PC - Dallas TX
3102 Oak Lawn Avenue
Suite 1100
Dallas, TX 75219
214-521-3605
Email: cburkepickrel@baronbudd.com
        Counsel for Plaintiff Emerald Coast Utilities Authority
        3:18-cv-01445-MCR-CJK
        Counsel for Plaintiff Town of Barnstable
        1:16-cv-12351-DJC

Zachary David Sandman
Baron & Budd Pc - Dallas TX
3102 Oak Lawn Ave Ste 1100
Dallas, TX 75219
214-521-3605
Email: zsandman@baronbudd.com
        Counsel for Plaintiff Emerald Coast Utilities Authority
        3:18-cv-01445-MCR-CJK
        Counsel for Plaintiff Town of Barnstable
        1:16-cv-12351-DJC

                                               35
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 36 of 60




Bradley Syfrett Odom
Odom & Barlow PA - Pensacola FL
1800 North E St.
Pensacola, FL 32501
850/434-3527
Fax: 850/434-6380
Email: email@odombarlow.com
       Counsel for Plaintiff Emerald Coast Utilities Authority
       3:18-cv-01445-MCR-CJK

George Roderick Mead, II
Moore Hill & Westmoreland Pa - Pensacola FL
220 W Garden St - 9TH FL
Pensacola, FL 32502
850/434-3541
Fax: 850/435-7899
Email: emead@mhw-law.com
       Counsel for Defendant 3M Company
       3:18-cv-01445-MCR-CJK

Charles Franklin Beall, Jr.
Moore Hill & Westmoreland Pa - Pensacola FL
Po Box 13290
Pensacola, FL 32591
850-434-3541
Fax: 850-435-7899
Email: cbeall@mhw-law.com
       Counsel for Defendant 3M Company
       3:18-cv-01445-MCR-CJK

Robert Wayne Pass
Carlton Fields Jorden Etc PA - Tallahassee FL
215 S Monroe St - Ste 500
Tallahassee, FL 32311
850-224-1585
Fax: 850-222-0398
Email: rpass@cfjblaw.com
       Counsel for Defendant Chemguard, Inc. and Tyco Fire Products, LP
       3:18-cv-01445-MCR-CJK

Michael Howard Moody
Greenberg Traurig Pa - Tallahassee FL
101 E College Ave
Po Drawer 1838
Tallahassee, FL 32302-1838

                                               36
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 37 of 60



850/425-8544
Fax: 850/681-0207
Email: moodym@gtlaw.com
       Counsel for Defendant National Foam, Inc.
       3:18-cv-01445-MCR-CJK

Breean Lawrence Beggs
Paukert & Troppmann PLLC
522 West Riverside Avenue
Suite 560
Spokane, WA 99201
509-232-7760
Fax: 509-232-7762
Email: bbeggs@pt-law.com
       Counsel for Plaintiffs Christina Ackerman, et al.
       2:18-cv-00117-SMJ

Mary Elizabeth Dillon
Paukert & Troppmann PLLC
522 West Riverside Avenue
Suite 560
Spokane, WA 99201
509-232-7760
Fax: 509-232-7762
Email: bdillon@pt-law.com
       Counsel for Plaintiffs Christina Ackerman, et al.
       2:18-cv-00117-SMJ

Andrew Sean Biviano
Paukert & Troppmann PLLC
522 West Riverside Avenue
Suite 560
Spokane, WA 99201
509-232-7760
Fax: 509-232-7762
Email: abiviano@pt-law.com
       Counsel for Plaintiffs Christina Ackerman, et al.
       2:18-cv-00117-SMJ

John Ray Nelson
Foster Pepper PLLC - SPO
618 West Riverside Avenue
Suite 300
Spokane, WA 99201-5102
509-777-1604
Fax: 509-777-1616

                                               37
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 38 of 60



Email: John.Nelson@Foster.Com
       Counsel for Defendant Tyco Fire Products LP
       2:18-cv-00117-SMJ

Brook L Cunningham
Randall & Danskin PS
601 W Riverside Avenue
Suite 1500
Spokane, WA 99201-0653
509-747-2052
Fax: 509-624-2528
Email: Blc@Randalldanskin.Com
       Counsel for Defendant Buckeye Fire Equipment Co,
       2:18-Cv-00117-SMJ

James Milton Nelson
Greenberg Traurig
1201 K Street
Suite 1100
Sacramento, CA 95814
916-442-1111
Email: Nelsonj@Gtlaw.Com
       Counsel for Defendant National Foam, Inc.
       2:18-cv-00117-SMJ

Kathleen Gill Miller
 Law Office of James M. Begley
150 Greenwich St., 24th Floor
New York, NY 10007
212-435-3434
Fax: 212-435-3834
Email: kmiller@panynj.gov
       Counsel for The Port Authority of New York and New Jersey
       7:17-cv-07131-KMK
       7:17-cv-07134-KMK

Nicholas Mino
The Port Authority of New York and New Jersey
225 Park Avenue South, 13th Floor
New York, NY 10003
(212)-435-3669
Email: nmino@panynj.gov
       Counsel for The Port Authority of New York and New Jersey
       7:17-cv-07131-KMK
       7:17-cv-07134-KMK



                                            38
       Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 39 of 60



Andrew Jonathan Calica
Mayer Brown LLP (NY)
1221 Avenue of the Americas, 14th Floor
New York, NY 10020-1001
(212) 506-2500
Fax: (212) 262-1910
Email: acalica@mayerbrown.com
       Counsel for Defendant The 3M Co. f/k/a Minnesota Mining and Manufacturing Co.
       7:17-cv-07131-KMK
       7:18-cv-07057-KMK
       7:17-cv-07134-KMK
       2:18-cv-00373-JS-AYS
       2:17-cv-02566-JS-AYS
       2:18-cv-01996-JS-AYS
       2:18-cv-03225-JS-AYS
       2:18-cv-02496-JS-AYS
       2:17-cv-06962-JS-AYS
       2:17-cv-06982-JS-AYS

Jordan David Sagalowsky
Mayer Brown LLP (NY)
1221 Avenue of the Americas, 14th
Floor
New York, NY 10020-1001
212-506-2500
Fax: 212-262-1910
 Email: jsagalowsky@mayerbrown.com
       Counsel for Defendant The 3M Co. f/k/a Minnesota Mining and Manufacturing Co.
       7:17-cv-07131-KMK
       7:18-cv-07057-KMK
       7:17-cv-07134-KMK
       2:18-cv-00373-JS-AYS
       2:17-cv-02566-JS-AYS
       2:18-cv-01996-JS-AYS
       2:18-cv-03225-JS-AYS
       2:18-cv-02496-JS-AYS
       2:17-cv-06962-JS-AYS
       2:17-cv-06982-JS-AYS

Kathleen Gill Miller
Law Office of James M. Begley
150 Greenwich St., 24th Floor
New York, NY 10007
212-435-3434
Fax: 212-435-3834
Email: kmiller@panynj.gov

                                           39
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 40 of 60



       Counsel for Defendant The Port Authority of New York and New Jersey
       7:17-cv-07134-KMK

Alan Jon Knauf
Knauf Shaw LLP
1400 Crossroads Building, 2 State
Street
Rochester, NY 14614
(585)-546-8430
Fax: (585)-546-4324
Email: aknauf@nyenvlaw.com
       Counsel for Plaintiff City of Newburgh
       7:18-cv-07057-KMK

Amy K, Kendall
Knauf Shaw LLP
1400 Crossroads Building, 2 State
Street
Rochester, NY 14614
(585) 546-8430
Fax: (585) 546-4324
Email: akendall@nyenvlaw.com
       Counsel for Plaintiff City of Newburgh
       7:18-cv-07057-KMK

George A. Rodenhausen
Rodenhausen Chale LLP
20 Spring Brook Park
Rhinebeck, NY 12572
(845)-516-4323
Email: grodenhausen@rodenhausenchale.com
       Counsel for Plaintiff City of Newburgh
       7:18-cv-07057-KMK

John J. Walsh , II
Hodges Walsh & Messemer, LLP
55 Church Street, Suite 211
White Plains, NY 10601
914-385-6000
Fax: 914-385-6060
Email: jwalsh@hwm-law.com
        Counsel for Plaintiff City of Newburgh
        7:18-cv-07057-KMK

Mihir Ashok Desai
New York State Department of Law

                                                 40
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 41 of 60



28 Liberty Street
New York, NY 10005
212-416-8446
Fax: 212-416-6007
Email: mihir.desai@ag.ny.gov
       Counsel for Defendants State of New York, New York State Dept. of Transportation
       7:18-cv-07057-KMK

Nicholas Mino
The Port Authority of New York and
New Jersey
225 Park Avenue South, 13th Floor
New York, NY 10003
(212)-435-3669
Email: nmino@panynj.gov
       Counsel for Defendant Port Authority of New York and New Jersey
       7:18-cv-07057-KMK
       7:17-cv-07136-KMK

Kathleen Gill Miller
Law Office of James M. Begley
150 Greenwich St., 24th Floor
New York, NY 10007
212-435-3434
Fax: 212-435-3834
Email: kmiller@panynj.gov
       Counsel for Defendant Port Authority of New York and New Jersey
       7:18-cv-07057-KMK
       7:17-cv-07136-KMK

Dean Stuart Sommer
Young, Sommer, LLC
5 Palisades Drive
Albany, NY 12205
518 438-9907
Fax: 518 438-9914
Email: dsommer@youngsommer.com
        Counsel for Defendant SWF Airport Acquisition, Inc.
        7:18-cv-07057-KMK

Kristin Carter Rowe
Young/Sommer LLC
5 Palisades Drive
Albany, NY 12205
(518)-441-4368
Email: krowe@youngsommer.com

                                             41
       Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 42 of 60



      Counsel for Defendant SWF Airport Acquisition, Inc.
      7:18-cv-07057-KMK

Basil A. Disipio
Lavin O'neil Cedrone & Disipio
190 N. Independence Mall West
Suite 500
Philadelphia, PA 19106
215-627-0303
Fax: 215-627-2551
Email: bad@lavin-law.com
       Counsel for the Defendant The 3M Company (F/K/A) Minnesota Mining And
       Manufacturing Co.
       2:18-cv-02036-PBT
       2:16-cv-05553-PBT
       2:18-cv-02038-PBT
       2:18-cv-02040-PBT
       2:18-cv-02037-PBT
       2:16-cv-05380-PBT
       2:18-cv-02041-PBT
       2:17-cv-00573-PBT
       2:18-cv-00373-JS-AYS
       2:17-cv-02566-JS-AYS
       2:18-cv-03225-JS-AYS
       2:18-cv-02496-JS-AYS
       2:17-cv-06962-JS-AYS
       2:18-cv-02040-PBT

Laura R. Hammargren
Mayer Brown LLP
71 South Wacker
Chicago, IL 60606
312-701-8146
Email: lhammargren@mayerbrown.com
       Counsel for Defendants The 3M Co. (f/k/a) Minnesota Mining and Manufacturing Co.
       2:18-cv-02036-PBT
       2:18-cv-02040-PBT
       2:18-cv-02037-PBT
       2:18-cv-02041-PBT
       1:17-cv-40002-DJC
       3:18-cv-30027-DJC
       1:18-cv-10747-DJC
       1:16-cv-12351-DJC
       2:18-cv-02040-PBT
       1:18-cv-769



                                           42
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 43 of 60



Tyler D. Alfermann
Mayer Brown LLP
71 South Wacker Drive
Chicago, IL 60606
312-701-8189
Email: talfermann@mayerbrown.com
       Counsel for Defendant The 3M Co. (f/k/a) Minnesota Mining And Manufacturing Co.
       2:18-cv-02036-PBT
       2:18-cv-02038-PBT
       2:18-cv-02040-PBT
       2:18-cv-02041-PBT
       2:17-cv-00573-PBT
       1:17-cv-40002-DJC
       3:18-cv-30027-DJC
       1:18-cv-10747-DJC
       1:16-cv-12351-DJC
       2:18-cv-02040-PBT
       1:18-cv-769

Michael L. Carpenter
Gray Layton Kersh Solomon Furr & Smith Pa
516 South New Hope Rd
P.O. Box 2636
Gastonia, NC 28053
704-865-4400
Email: mcarpenter@gastonlegal.com
       Counsel for Defendant Buckeye Fire Protection Co.
       2:18-cv02036-PBT
       2:18-cv-02037-PBT

Philip M. Colicchio
Taylor & Colicchio
502 Carnegie Center
Suite 103
Princeton, NJ 08540
609-987-0022
Email: pcolicchio@tcslawyers.com
       Counsel for Defendant Buckeye Fire Protection Co.
       2:18-cv02036-PBT
       2:16-cv-05553-PBT
       2:18-cv-02038-PBT
       2:18-cv-02040-PBT
       2:18-cv-02037-PBT
       2:18-cv-05380-PBT
       2:18-cv-02041-PBT
       2:17-cv-00573-PBT

                                            43
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 44 of 60



       2:18-cv-02040-PBT
       2:16-cv-06416-PBT

Philip M. Colicchio
Taylor Colicchio LLP
100 Canal Pointe Blvd, Suite 210
Princeton, NJ 08540
609-987-0022
Fax: (609)987-0070
Email: pcolicchio@tcslawyers.com
       Counsel for Defendant Buckeye Fire Protection Co.
       2:17-cv-02566-JS-AYS

Ellen Nunno Corbo
Taylor Colicchio LLP
100 Canal Pointe Blvd
Suite 210
Princeton, NJ 08540-7063
609-987-0022
Email: ecorbo@tcslawyers.com
       Counsel for Defendant Buckeye Fire Protection Co.
       2:18-cv02036-PBT
       2:18-cv-02038-PBT
       2:18-cv-02040-PBT
       2:18-cv-02037-PBT
       2:18-cv-02041-PBT
       2:17-cv-00573-PBT
       2:18-cv-00373-JS-AYS
       2:17-cv-02566-JS-AYS
       2:18-cv-03225-JS-AYS
       2:18-cv-02496-JS-AYS
       2:17-cv-06962-JS-AYS
       2:18-cv-02040-PBT
       Counsel for Defendant Buckeye Fire Equipment Company
       2:18-cv-01996-JS-AYS
       2:17-cv-06982-JS-AYS

Michael J. Robinson , IV
Taylor Colicchio LLP
100 Canal Pointe Blvd
Suite 210
Princeton, NJ 08540
609-987-0022
Email: mrobinson@tcslawyers.com
       Counsel for Defendant Buckeye Fire Protection Co.
       2:18-cv-02036-PBT

                                            44
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 45 of 60



       2:18-cv-02038-PBT
       2:18-cv-02040-PBT
       2:18-cv-02037-PBT
       2:18-cv-02041-PBT
       2:18-cv-02040-PBT
       Counsel for Defendant Buckeye Fire Equipment Company
       2:18-cv-03387-PBT

Michael L. Carpenter
Gray Layton Kersh Solomon Furr & Smith, PA
516 South New Hope Rd
P.O. Box 2636
Gastonia, NC 28053
704-865-4400
Email: mcarpenter@gastonlegal.com
       Counsel for Defendant Buckeye Fire Protection Co.
       2:18-cv-02038-PBT
       2:18-cv-02040-PBT
       2:18-cv-02041-PBT
       2:17-cv-00573-PBT

Daniel C. Levin
Levin Sedran & Berman
510 Walnut Street
Suite 500
Philadelphia, PA 19106
Email: dlevin@lfsblaw.com
       Counsel for Plaintiffs J. Davy Yockey and Josephine Yockey, husband and wife,
       individually and on Behalf of All Others Similarly Situated
       2:16-cv-05553-PBT
       Counsel for Plaintiffs Hanah Bates; Michael S. Bridges; Ann Marie Kuter; Kelley Liott;
       Lynda Mills, as parent and natural guardian of S. M., a minor; Jennifer Rock; Carolyn
       Sippel; J. Davey Yockey and Josephine Yockey
       2:16-cv-04961-PBT

Charles E. Schaffer
Levin Sedran & Berman
510 Walnut Street
Suite 500
Philadelphia, PA 19106
215-592-1500
Email: cschaffer@lfsblaw.com
       Counsel for Plaintiffs J. Davy Yockey and Josephine Yockey, husband and wife,
       individually and on Behalf of All Others Similarly Situated
       2:16-cv-05553-PBT



                                              45
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 46 of 60



       Counsel for Plaintiffs Hanah Bates; Michael S. Bridges; Ann Marie Kuter; Kelley Liott;
       Lynda Mills, as parent and natural guardian of S. M., a minor; Jennifer Rock; Carolyn
       Sippel; J. Davey Yockey and Josephine Yockey
       2:16-cv-04961-PBT

Lawrence R. Cohan
Anapol Schwartz Weiss
Cohan Feldman & Smalley
130 N 18th St Suite 1600
Philadelphia, PA 19103
215-790-4567
Email: lcohan@anapolschwartz.com
       Counsel for Plaintiffs J. Davy Yockey and Josephine Yockey, husband and wife,
       individually and on Behalf of All Others Similarly Situated
       2:16-cv-05553-PBT
       Counsel for Plaintiffs Kevin Voelker and Elizabeth Voelker, Husband and Wife
       2:18-cv-02038-PBT
       Counsel for Plaintiff Madison Gillen
       2:18-cv-02037-PBT

Joseph L. Feliciani
Creedon & Feliciani PC
29 East Marshall St.
Norristown, PA 19401
610-239-9630
Fax: 610-239-1599
Email: jfeliciani@cflawpc.com
       Counsel for Plaintiff Rocco Saturno
       2:18-cv-02040-PBT
       Counsel for Plaintiffs Leonard Grande, Keith Clerkin, Dina Clerkin, Paul Lutz, James
       Seacrease, Valarie Seacrease, Patrick D. Enwright, Barbara Ann Garcia, Jeffrey Smith,
       Gloria Smith, Kathleen M. Clapp, Darlene Lutz
       2:16-cv-05380-PBT
       Counsel for Plaintiff Leonard Grande
       2:18cv-02041-PBT

Heather Anne Thomas
Creedon & Feliciani Pc
29 E Marshall St
Norristown, PA 19401
610-239-9630
Email: hthomas@cflawpc.com
       Counsel for Plaintiffs Leonard Grande, Keith Clerkin, Dina Clerkin, Paul Lutz, James
       Seacrease, Valarie Seacrease, Patrick D. Enwright, Barbara Ann Garcia, Jeffrey Smith,
       Gloria Smith, Kathleen M. Clapp, Darlene Lutz
       2:16-cv-05380-PBT

                                              46
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 47 of 60




Mark R. Cuker
Williams & Cuker
1515 Market St
Ste 1300
Philadelphia, PA 19102
215-557-0099
Email: mcuker@wcblegal.com
       Counsel for Plaintiffs Larry Menkes and Jacquelyn Menkes
       2:17-cv-00573-PBT

Kevin J. Madonna
Kennedy & Madonna, LLP
48 Dewitt Mills Rd
Hurley, NY 12443
845-481-2622
Email: kmadonna@kennedymadonna.com
       Counsel for Plaintiff Barnstable County
       1:17-cv-40002-DJC
       Counsel for Plaintiff City of Westfield, Massachusetts
       3:18-cv-30027-DJC

Richard W. Head
SL Environmental Law Group PC
450 Mission Street, Suite 400
San Francisco, CA 94105
415-348-8300
Fax: 415-348-8333
Email: rhead@slenvironment.com
       Counsel for Plaintiff Barnstable County
       1:17-cv-40002-DJC
       Counsel for Plaintiff City of Westfield, Massachusetts
       3:18-cv-30027-DJC

Robert D. Cox, Jr.
Bowditch & Dewey LLP
311 Main Street
P.O. Box 15156
Worcester, MA 01615
508-926-3409
Fax: 508-929-3012
Email: rcox@bowditch.com
       Counsel for Plaintiff Barnstable County
       1:17-cv-40002-DJC

Robert F. Kennedy

                                                 47
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 48 of 60



Kennedy & Madonna, LLP
48 Dewitt Mills Road
Hurley, NY 12443
(845) 481-2622
Email: rkennedy@kennedymadonna.com
       Counsel for Plaintiff Barnstable County
       1:17-cv-40002-DJC

Jennifer L. Garner
Bowditch & Dewey LLP
One International Place
44th Floor
Boston, MA 02110
617-757-6500
Email: jgarner@bowditch.com
       Counsel for Plaintiff Barnstable County
       1:17-cv-40002-DJC

John D. Stuebing
Tarlow, Breed, Hart & Rodgers PC
101 Huntington Avenue
Boston, MA 02199
617-218-2067
Fax: 617-261-7673
Email: jstuebing@tbhr-law.com
       Counsel for Defendant 3M Company
       1:17-cv-40002-DJC
       3:18-cv-30027-DJC
       1:18-cv-10747-DJC
       1:16-cv-12351-DJC

Christopher M. Reilly
Sloane & Walsh
Three Center Plaza
Boston, MA 02108
617-523-6010
Email: creilly@sloanewalsh.com
       Counsel for Defendant Buckeye Fire Equipment Company
       1:17-cv-40002-DJC
       1:16-cv-12351-DJC

Michael E. Pastore
Mintz, Levin, Cohn, Ferris, Glovsky
and Popeo, PC
One Financial Center, 42nd Flr.
Boston, MA 02111

                                                 48
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 49 of 60



617-542-6000
Fax: 617-897-0926
Email: mepastore@mintz.com
       Counsel for Defendant National Foam, Inc.
       1:17-cv-40002-DJC
       1:18-cv-10747-DJC

Susan C. Phillips
City of Westfield
59 Court Street
Westfield, MA 01085
413-572-6260
Email: s.phillips@cityofwestfield.org
        Counsel for City of Westfield, Massachusetts
        3:18-cv-30027-DJC

John E. Garber
Weinberg & Garber, P.C.
71 King Street
Northampton, MA 01060
413-582-6886
Fax: 413-582-6881
Email: jgarber@w-g-law.com
       Counsel for Plaintiff City of Westfield, Massachusetts
       3:18-cv-30027-DJC

Brian R. Cunha
Brian Cunha & Associates
311 Pine Street
Fall River, MA 02720
508-675-9500
Fax: 508-679-6560
Email: Brian@briancunha.com
       Counsel for Plaintiffs Christine Civitarese, Joann Crippin, Melissa Goss, Nancy Hagberg,
       Gary Hagberg, Clayton Hendricks, Leslie Mathis
       1:18-cv-10747

Keith H. Bensten
Manchel & Brennan, P.C.
100 River Ridge Drive, Suite 308
Norwood, MA 02062
617-796-8920
Email: kbensten@daypitney.com
       Counsel for Defendant Kidde PLC, Inc.




                                               49
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 50 of 60



       Counsel for Defendant Counsel for Defendant UTC Fire & Security Americas
       Corporation, Inc. individually and as successor in interest to National Foam, Inc.
       formerly known as GE Interlogix, Inc.

Scott Summy
Baron & Budd, P.C.
3102 Oak Lawn Avenue, Suite 1100
Dallas, TX 75219
214-521-3605
Email: ssummy@baronbudd.com
(Inactive)
        Counsel for Plaintiff Town of Barnstable
        1:16-cv-12351-DJC

Frederick Eisenbud
Campolo, Middleton & McCormick, LLP
4175 Veterans Memorial Highway, Suite 400
Ronkonkoma, NY 11779
631-738-9100
Fax: 631-738-0659
Email: feisenbud@cmmllp.com
       Counsel for Plaintiffs Barbara Ayo, et al.
       2:18-cv-00373-JS-AYS
       Counsel for Plaintiffs Isaac Green and Arneal Green; Elizabeth Liggon and Jerome
       Liggon; Cathy Green and Al Green; Jason Robinson; Yvonne Green and Aaron Green;
       Mark Green; Stacy Green and Anthony Green; Theodora Liggon and Gregory Liggon;
       and Michelle Bloxon
       2:17-cv-02566-JS-AYS

Aaron Richard Modiano
Napoli Shkolnik PLLC
2665 South Bayshore Dr, Suite 220
Coconut Grove, FL 33133
786-837-5442
Fax: 786-441-2140
Email: amodiano@napolilaw.com
       Counsel for Plaintiffs William J. Fearnley, Lisa Fryling, Romayne Higgins, Phyllis Kelly,
       Issac Peoples, Kenneth V. Stacey, Deborah L. Stacey, and Leo Varani
       2:16-cv-06416-PBT

Scott D. Middleton
Campolo, Middleton & McCormick, LLP
4175 Veterans Memorial Highway, Suite 400
Ronkonkoma, NY 11779
631-738-9100
Fax: 631-738-0659

                                               50
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 51 of 60



Email: smiddleton@cmmllp.com
       Counsel for Plaintiffs Barbara Ayo, et al.
       2:18-cv-00373-JS-AYS
       Counsel for Plaintiffs Isaac Green and Arneal Green; Elizabeth Liggon and Jerome
       Liggon; Cathy Green and Al Green; Jason Robinson; Yvonne Green and Aaron Green;
       Mark Green; Stacy Green and Anthony Green; Theodora Liggon and Gregory Liggon;
       and Michelle Bloxon
       2:17-cv-02566-JS-AYS

Michael A. Olsen
Mayer Brown LLP
71 S Wacker Drive
Chicago, IL 60606
312-701-7120
Fax: 312-701-8742
Email: molsen@mayerbrown.com
       Counsel for Defendant The 3M Company
       2:18-cv-00373-JS-AYS
       2:17-cv-02566-JS-AYS
       2:18-cv-01996-JS-AYS
       2:17-cv-06962-JS-AYS
       2:17-cv-06982-JS-AYS

Lisa A. Pieroni
Kirschstein, et al.
425 Fifth Avenue, 5th Floor
New York, NY 10016
212-697-3750
Fax: 212-949-1690
Email: lap@kirschsteinlaw.com
       Counsel for Defendant Buckeye Fire Protection Co.
       2:18-cv-00373-JS-AYS
       2:17-cv-06962-JS-AYS

Jonathan Seth Zelig
Day Pitney LLP
One International Place
Boston, MA 02110
617-345-4601
Fax: 617-892-4236
Email: jzelig@daypitney.com
       Counsel for Defendant Kidde PLC, Inc.
       Counsel for Defendant Counsel for Defendant UTC Fire & Security Americas
       Corporation, Inc.
       2:18-cv-00373-JS-AYS



                                            51
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 52 of 60



John W. Cerretta
DAY PITNEY LLP
242 Trumbull Street
Hartford, CT 06103
860-275-0665
Email: jcerreta@daypitney.com
       Counsel for Defendant Kidde PLC, Inc.
       Counsel for Defendant Counsel for Defendant UTC Fire & Security Americas
       Corporation, Inc.
       2:18-cv-00373-JS-AYS

Andrew Scott Kazin
Stagg, Terenzi, Confusione & Wabnik, LLP
401 Franklin Avenue, Suite 300
Garden City, NY 11530
516-812-4500
Fax: 516-812-4600
Email: akazin@stcwlaw.com
       Counsel for Defendant County of Suffolk
       2:18-cv-00373-JS-AYS
       2:17-cv-02566-JS-AYS
       2:18-cv-03225-JS-AYS
       2:17-cv-06962-JS-AYS

Brian A. Lacoff
Stagg, Terenzi, Confusione & Wabnik, LLP
401 Franklin Avenue, Suite 300
Garden City, NY 11530
516-812-4500
Fax: 516-812-4600
Email: blacoff@stcwlaw.com
       Counsel for Defendant County of Suffolk
       2:18-cv-00373-JS-AYS
       2:17-cv-02566-JS-AYS
       2:18-cv-03225-JS-AYS
       2:17-cv-06962-JS-AYS

David R. Ehrlich
Stagg Terenzi Confusione & Wabnik, LLP
401 Franklin Avenue
Garden City, NY 11530
516-812-4500
Fax: 516-812-4600
Email: dehrlich@stcwlaw.com
       Counsel for Defendant County of Suffolk
       2:18-cv-00373-JS-AYS

                                            52
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 53 of 60



       2:17-cv-02566-JS-AYS
       2:17-cv-06962-JS-AYS

Thomas E. Stagg
Stagg, Terenzi, Confusione & Wabnik, LLP
401 Franklin Avenue, Suite 300
Garden City, NY 11530
516-812-4500
Fax: 516-812-4600
Email: tstagg@stcwlaw.com
       Counsel for Defendant County of Suffolk
       2:18-cv-00373-JS-AYS
       2:17-cv-02566-JS-AYS
       2:18-cv-03225-JS-AYS
       2:17-cv-06962-JS-AYS

Michael Leon DellaUniversita
Gruenberg Kelly Della
700 Koehler Avenue
Ronkonkoma, NY 11795
631-737-4110
Fax: 631-737-4155
Email: mdella@gknylaw.net
       Counsel for Plaintiffs Brandon Py and Aimee Py, Crystal Bena Vides, individually and
       on behalf of all others similarly situated
       2:18-cv-03225-JS-AYS

Sean Patrick Kelly
Gruenberg Kelly Della
700 Koehler Avenue
Ronkonkoma, NY 11779
631-737-4110
Fax: 631-737-4155
Email: seanesq@msn.com
       Counsel for Plaintiffs Brandon Py and Aimee Py, Crystal Bena Vides, individually and
       on behalf of all others similarly situated
       2:18-cv-03225-JS-AYS

Zachary M Beriloff
Gruenberg Kelly Della
700 Koehler Avenue
Ronkonkoma, NY 11779
631-737-4110
Fax: 631-737-4155
Email: zberiloff@gmail.com



                                             53
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 54 of 60



       Counsel for Plaintiffs Brandon Py and Aimee Py, Crystal Bena Vides, individually and
       on behalf of all others similarly situated
       2:18-cv-03225-JS-AYS

Daniel Adam Osborn
The Osborn Law Group
200 North Sea Road, Suite B
Southampton, NY 11968
631-353-3355
Email: dosborn@osbornlawpc.com
       Counsel for Plaintiff Kim Ellen Shipman
       2:18-cv-02496-JS-AYS

Timothy H. Birnbaum
DLA Piper LLP (US)
1251 Avenue of the Americas
New York, NY 10020
212-335-4618
Fax: 917-778-8618
Email: timothy.birnbaum@dlapiper.com
       Counsel for Defendant The 3M Company
       2:17-cv-06962-JS-AYS

Jeanette Bayoumi
Hausfeld LLP
33 Whitehall Street
New York, NY 10004
646-357-1100
Fax: 212-202-4322
Email: jbayoumi@hausfeld.com
       Counsel for Plaintiff Suffolk County Water Authority
       2:17-cv-06982-JS-AYS

Katie Rose Beran
Hausfeld LLP
325 Chestnut Street ,Suite 900
Philadelphia, PA 19106
215-985-3270
Fax: 215-985-3271
Email: kberan@hausfeld.com
       Counsel for Plaintiff Suffolk County Water Authority
       2:17-cv-06982-JS-AYS

Richard S Lewis
Hausfeld LLP
1700 K St, NW, Suite 650

                                             54
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 55 of 60



Washington, DC 20006
202-540-7200
Fax: 202-747-5713
Email: rlewis@hausfeldllp.com
       Counsel for Plaintiff Suffolk County Water Authority
       2:17-cv-06982-JS-AYS

Katherine Jones
Sher Edling
100 Montgomery St Suite 1410
San Francisco, CA 94104
628-231-2500
Fax: 628-231-2929
Email: katie@sheredling.com
       Counsel for Plaintiff Suffolk County Water Authority
       2:17-cv-06982-JS-AYS

Loretta M. Gastwirth
Meltzer, Lippe, Goldstein & Breitstone, LLP
190 Willis Avenue
Mineola, NY 11501
(516) 747-0300
Fax: (516)747-0653
Email: lgastwirth@meltzerlippe.com
       Counsel for Plaintiff Suffolk County Water Authority
       2:17-cv-06982-JS-AYS

Matthew K. Edling
Sher Edling LLP
100 Montgomery St, Suite 1410
San Francisco, CA 94104
628-231-2500
Fax: 628-231-2929
Email: matt@sheredling.com
       Counsel for Plaintiff Suffolk County Water Authority
       2:17-cv-06982-JS-AYS

Thomas J. McGowan
Meltzer, Lippe, Goldstein & Breitstone LLP
190 Willis Avenue
Mineola, NY 11501-2639
516-747-0300
Fax: 516-747-0653
Email: tmcgowan@meltzerlippe.com
       Counsel for Plaintiff Suffolk County Water Authority
       2:17-cv-06982-JS-AYS

                                             55
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 56 of 60




Victor Sher
Sher Edling
100 Montgomery St, Suite 1410
San Francisco, CA 94104
628-231-2500
Fax: 628-231-2929
Email: vic@sheredling.com
       Counsel for Plaintiff Suffolk County Water Authority
       2:17-cv-06982-JS-AYS

Scott Allan Martin
Hausfeld LLP
165 Broadway, Suite 2301
New York, NY 10006
646-357-1195
Fax: 212-202-4322
Email: smartin@hausfeld.com
       Counsel for Plaintiff Suffolk County Water Authority
       2:17-cv-06982-JS-AYS

Donald A. Soutar
Weitz & Luxenberg PC
700 Broadway
New York, NY 10003
212-558-5785
Email: dsoutar@johnruelaw.com
       Counsel for Plaintiffs Hanah Bates; Michael S. Bridges; Ann Marie Kuter; Kelley Liott;
       Lynda Mills, as parent and natural guardian of S. M., a minor; Jennifer Rock; Carolyn
       Sippel; J. Davey Yockey and Josephine Yockey
       2:16-cv-04961-PBT
       Counsel for Plaintiff Christopher Gentles
       2:18-cv-02039-PBT

Robert M. Silverman
Weitz & Luxenberg
200 Lake Drive East, Suite 205
Cherry Hill, NJ 08002
856-755-1115
Email: rsilverman@weitzlux.com
       Counsel for Plaintiff Christopher Gentles
       2:18-cv-02039-PBT

John Broaddus
Weitz Luxenberg
200 Lake Drive East, Ste 205

                                              56
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 57 of 60



Woodland Falls Corporate Park
Cherry Hill, NJ 08002
856-755-1115
Email: jbroaddus@weitzlux.com
       Counsel for Plaintiffs Hanah Bates; Michael S. Bridges; Ann Marie Kuter; Kelley Liott;
       Lynda Mills, as parent and natural guardian of S. M., a minor; Jennifer Rock; Carolyn
       Sippel; J. Davey Yockey and Josephine Yockey
       2:16-cv-04961-PBT

Nancy M. Christensen
Weitz & Luxenberg PC
700 Broadway
New York, NY 10003
212-485-1897
Email: nchristensen@weitzlux.com
       Counsel for Plaintiffs Hanah Bates; Michael S. Bridges; Ann Marie Kuter; Kelley Liott;
       Lynda Mills, as parent and natural guardian of S. M., a minor; Jennifer Rock; Carolyn
       Sippel; J. Davey Yockey and Josephine Yockey
       2:16-cv-04961-PBT
       Counsel for Plaintiff Christopher Gentles
       2:18-cv-02039-PBT

Robin L Greenwald
Weitz & Luxenberg, P.C.
700 Broadway
New York, NY 10003
212-558-5802
Email: rgreenwald@weitzlux.com
       Counsel for Plaintiffs Hanah Bates; Michael S. Bridges; Ann Marie Kuter; Kelley Liott;
       Lynda Mills, as parent and natural guardian of S. M., a minor; Jennifer Rock; Carolyn
       Sippel; J. Davey Yockey and Josephine Yockey
       2:16-cv-04961-PBT

Lindsay M. Burke
Kenney & Sams, P.C.
225 Turnpike Road
Southborough, MA 01772
617-634-9325
Email: LMBurke@KandSlegal.com
       Counsel for Defendant 3M Company
       1:17-cv-40002-DJC
       Counsel for Defendant Chemguard, Inc.
       3:18-cv-30027-DJC
       Counsel for Defendant Buckeye Fire Equipment Company
       Counsel for Defendant National Foam, Inc.
       Counsel for Defendant Tyco Fire Products LP

                                              57
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 58 of 60



       3:18-cv-30027-DJC
       1:18-cv-10747-DJC
       1:16-cv-12351-DJC
       Counsel for Defendant The Ansul Company
       1:16-cv-12351-DJC

Michael A. Scodro
Mayer Brown LLP
71 S. Wacker Drive
Chicago, IL 60606
312-701-8886
Email: mscodro@mayerbrown.com
       Counsel for Defendant 3M Company
       1:17-cv-40002-DJC
       3:18-cv-30027-DJC
       2:17-cv-06982-JS-AYS

Christopher A. Kenney
Kenney & Sams, P.C.
Southborough Executive Park
225 Turnpike Road
Southborough, MA 01772
508-490-8500
Fax: 508-490-8501
Email: cakenney@KandSlegal.com
       Counsel for Defendant Chemguard, Inc.
       Counsel for Defendant Tyco Fire Products LP
       1:17-cv-40002-DJC
       3:18-cv-30027-DJC
       1:18-cv-10747-DJC
       1:16-cv-12351-DJC
       Counsel for Defendant The Ansul Company
       1:16-cv-12351-DJC

Emily Hannigan Bryan
Greenberg Traurig, LLP
One International Place, 20th Floor
Boston, MA 02110
617-310-6000
Email: bryane@gtlaw.com
       Counsel for Defendant National Foam, Inc.
       1:17-cv-40002-DJC
       1:18-cv-10747-DJC
       1:16-cv-12351-DJC

Joseph W. Norris

                                            58
        Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 59 of 60



Collins Cockrel & Cole, P.C.
390 Union Boulevard
Suite 400
Denver, CO 80228
303-218-7120
Fax: 720-939-1408
Email: jnorris@cccfirm.com
       Interested Party: Widefield W&S District 8495 Fontaine Blvd. Colorado Springs, CO
       80925
       1:16-cv-02351-RBJ

Hunter Jay Shkolnik
Napoli & Bern
350 Fifth Avenue
New York, NY 10118
212-267-3700
Email: hunter@napolilaw.com
       Counsel for Plaintiffs William J. Fearnley, Lisa Fryling, Romayne Higgins, Phyllis Kelly,
       Issac Peoples, Kenneth V. Stacey, Deborah L. Stacey, and Leo Varani
       2:16-cv-06416-PBT

Keith E. Smith
Greenberg Traurig, LLP
2700 Two Commerce Square
2001 Market Street
Philadelphia, PA 19103
Telephone: (215) 988-7800
Email: smithkei@gtlaw.com
       Counsel for Defendant National Foam, Inc.
       1:18-cv-00705-KMT
       1:16-cv-02394-RBJ
       2:18-cv-02036-PBT
       2:16-cv-05553-PBT
       2:18-cv-02038-PBT
       2:18-cv-02040-PBT
       2:18-cv-02037-PBT
       2:16-cv-05380-PBT
       2:17-cv-00573-PBT
       1:17-cv-40002-DJC
       1:18-cv-10747-DJC
       1:16-cv-12351-DJC
       2:18-cv-00373-JS-AYS
       2:17-cv-02566-JS-AYS
       2:18-cv-01996-JS-AYS
       2:18-cv-03225-JS-AYS
       2:18-cv-02496-JS-AYS

                                              59
       Case MA/3:18-cv-30027 Document 7-3 Filed 10/05/18 Page 60 of 60



      2:17-cv-06962-JS-AYS
      2:17-cv-06982-JS-AYS
      2:18-cv-02040-PBT
      2:18-cv-03387-PBT
      2:16-cv-06416-PBT

Richard F. Bulger
Mayer Brown LLP
71 South Wacker Drive
Chicago, IL 60606
312-701-7318
Email: rbulger@mayerbrown.com
       Counsel for Defendant The 3M Co. (f/k/a) Minnesota Mining And Manufacturing Co.
       2:18-cv-02036-PBT
       2:18-cv-02038-PBT
       2:18-cv-02040-PBT
       2:18-cv-02037-PBT
       2:18-cv-02041-PBT
       2:17-cv-00573-PBT
       1:17-cv-40002-DJC
       3:18-cv-30027-DJC
       1:16-cv-12351-DJC
       2:18-cv-00373-JS-AYS
       2:17-cv-02566-JS-AYS
       2:18-cv-01996-JS-AYS
       2:17-cv-06962-JS-AYS
       2:17-cv-06982-JS-AYS
       2:18-cv-02040-PBT


                                                       Respectfully submitted,


DATED: October 5, 2018                                 /s/ Stephen D. Raber
                                                       Stephen D. Raber

                                                       WILLIAMS & CONNOLLY LLP
                                                       725 Twelfth Street, N.W.
                                                       Washington, D.C. 20005
                                                       Tel: (202) 434-5538
                                                       Fax: (202) 434-5029
                                                       sraber@wc.com

                                                       Counsel for Tyco Fire Products LP
                                                       and Chemguard, Inc.



                                           60
